GAU SERVICES

Plon d'aménagement

Lonessonn 1070
Ur) (09 027
TABLE DE MATIERE

INTRODUCTION -
Chapitre 1 : CARACTERISTIQUES BIOPHYSIQUES DU MASSIF

1.1-

1.2-

nformations administratives .
1.1.{- Nom, situation administrative et «geographique
.1.2 Superficie

.1.3- limites

Facteurs écologiques .

.2.1- Topographie

.2.2- Climat

.2.3 Les sols

.2.4 Hydrographie

-2.5- Végétation .

-2.6- Faune

Chapitre 2 : ENVIRONNEMENT SOCIO-ECONOMIQUE

2.1.

22

2.3

Caractéristiques démographiques .
2.1.1 Description de la population

2.111 Historique du peuplement, migrations et groupes ethniques

2.1.1.2 Caractéristiques socio-culturelles
2.1.1.3 Tenure fonciere . .
2.1.1,4 Caractéristiques démographiques
Les acrivirés de la population
2.2.1- Caracréristiques générales.
2.2.2. Les activités agricoles.
2.2.3 La pêche
14 L'élevage
.2.5- La chasse -
2.2.6 Autres produits recoltes en n forêr
2.2.7 Coupe d'arbres et sciage artisanal
2.2.8 L'artisanat .
Activités industrielles
2.3.1. Exploitation er industries forestières
2.3.2 Extraction minière.
2.3.3- Tourisme et écorourisme .

HD

2.4 Equipements et infrastructures

2.5.

24.8. Infrastructures routières .

2.4.2 Infrastructures éducatives et sportives .
2.4.3. Infrastructures sanitaires . .
2.4.4- Autres infrastructures et équipements. .
Priorités de développement

D © © La Lo Lu

Chapitre 3 : ETAT DE LA FORET

3.1- Historique de la forêr A . . . . . . 32
3.1.1- Origine de la forêt . - - - . . 32
3.1.2. Perturbations naturelles ou humaines - - . . 32
3.2- Travaux forestiers antérieurs . . : . . . 36
3.3. Synthèse des résultats d'inventaire d'aménagement . . . 37
3.3.1- Contenance . . . . . . . . 38
3.3.2-Effectifs . . . . . . . . 40
3.3.3- Les essences endémiques . . - . ; . 50
3.3.4- Contenu  . . . . . . . . 50
3.4- Producrivité de la forêt . . . . . . . 53
3.4.1- Accroissements . . . . . . 53
3.4.2 Mortalité  . : . . . . . . 54
3.4.3. Dégâts d'exploitation . - : . - . 54

Chapitre 4: AMENAGEMENT PROPOSE

4.1- Objectifs d'aménagement . . - . . . . 56
4.2 Affecration des terres ct droits d'usage . . . . . 56
4.2.1- Affectation des terres . . . . . 56
4.2.2. Droits d'usage . . . . . - 57
4.3. Aménagement de la série de production . . . . 60
4.3.1- Les essences rerenues pour Le caleul de la possibilité. . 67
4.3.2 La roution . . . - 71
4.3.3- Les DME aménagement (DME/AM ë) . . . TE
4.3.4 La possibilité forestière . . . ; . 74
4,3.5- Simulation de production nette . . . . 75
4.4. Parccllaire : . . . . . . . 18
4.4.1- Ordre de passage . . . . . . 78
4,4.2- Blocs d'exploitation (UFE) . . . . . 78
4.4.3 Voiric forestière . . . . . . 85
4.4.4- Régimes sylvicoles spéciaux - - . . - 85
4.5. Programme d'interventions sylvicoles . . . . . 85
4.6 Programme de protection . : - - . - . 87
4.6.1- Protection contre l'érosion . . . . - 87
4.6.2- Protection contre le feu . . . . 88
4.6.3- Protection contre les envahissements des populs tions . 88
4.6.4- Protection contre la pollution . - - - - 88
4.6.5- Dispositif de surveillance et de contrôle . . . 89
4.7 Autres aménagements . . . . . . 89
4.7. £ Structures d'accueil du public . . 90

4.7.2. Mesures de conservation et de mise en valeur du porentiel halieurico-
cynégétique . ; : : . : . - . . . 90 ;

4.7.3- Promotion et gestion des Produits Foresticrs Non Ligneux (PFNL) 90
4.8- Activités de recherche . . . . . . . g1

Chapitre 5 : PARTICIPATION DES POPULATIONS A L’'AMENAGEMENT DU

MASSIF
5.1- Cadre organisationnel et relationnel . ; . . 93
5.2- Mécanisme de résolution des conflits. : . - 94
5.3 Mode d'intervention des popularions dans l'aménagement . . 94

Chanitre 6 : DUREE, REVISION ET SUIVI DU PLAN D’AMENAGEMENT

- Durée et révision du plan . . . %
e2. Suivi de l'aménagement  . . . ; . . . 96
Chapitre 7 : BILAN ECONOMIQUE ET FINANCIER
7.1 Les dépenses . . . . . 99
7.1.1- Les coûts d'a aménagement «de la forêt . . . . 99
7.1.2 Les coûts de l'inventaire d'exploitation . . . 99
7.1.3- Les coûts de l'exploitation . . . . . 99
7.1.4- Les coûts de traitements sylvicoles . . . . 99
7.1.5- Les coûts de surveillance . . . . . . 100
7.1.6- Les coûts de la recherche . . . . . 100
7.1.7- La redevance forestière annuelle . . . . 100
7.1.8 Appui au fonctionnement des comités « paysans-forêts » . 100
7.1.9- Coût de transport . - : . : . . 100
7.2 Les revenus . . . . . . . . . 102

7.3 Synthèse et conclusion . . . . . . 104

di

Tableau 1 :
Tableau 2 :
Tableau 3 :
Tableau 4 :

Tableau 5 :
Tableau 6 :
Tableau 7 :
Tableau 8 :
Tableau 9 :

Tableau 10:

Tableau 11 :
Tableau 12:

Tableau 13 :
Tableau 14 :

Tableau 15 :

Tableau 16 :

Tableau 17 :
Tableau 18 :
Tableau 19:

Tableau 20 :
Tableau 21 :
Tableau 22 :

Tableau 23 :

Tableau 24 :
Tableau 25 :

Tableau 26 :

Tableau 27 :
Tableau 78 :
Tableau 29 :
Tableau 30 :

Tableau 3L:

Tableau 32 :
Tableau 33 :

TABLEAUX

Relevés de température er de pluviométrie (ration météorologique
de NKO'EMVONE)

Appartenance ethnique des personnes enquêtées

Apparténance religieuse des personnes enquêtées

Répartition par sexe et par âge des populations riveraines de l'UFA
09 022

Répartition de la population par sexe et par classe d'age

Quelques indicateurs démographiques

Activités principales des populations riveraines de l'UFA 09 022
Acrivités secondaires des populations riveraines de l'UEFA 09 022
Pricipaux fruits ramassés par les populations riveraines de l'UFA
Principales essences médicinales exploitées jar les populations
riveraines de l’'UFA 09 622
Etat des infrastructures routières autour de l'UFA 09 022

Potentiel exploité duns les assiettes de coupe n°01 et n° 02 de l'UFA
09 022 pendant la convention provisoire

Caractéristiques du plan de sondage

Liste des strates forestières sondées

Table de peuplemenr des vssences principales toutes strates
forestières identifiées dans l'UFA 09 022

Table de stock routes strates forestières confondues

Les accroissements des essences principales inventoriées

Superficie des différentes séries identifiées dans l'UFA 09 022
Conduite des activités par affectation à l’intérieur de J'UFA 09 022
Table de peuplement de la série de production de l'UFA

09 022

Table de stock de la série de production de l'UEFA 09 022
Distribution des essences principales par classe de diamétre pour la
séri& de production de l'UFA 09 022

Distribution des volumes des essences principales par classe de
diamétre pour la série de production de l'UFA 09 022

Liste des essences interdites à l’exploitation pendant la première

rotation dans l'UFA 09 022

Essences principales retenues pour le calcul de la possihilité

Taux de reconstitution aux DME administratifs des essences
principales retenues pour le caleul de la possibilité

Remontée des DME

Les DME/AME retenus par essence principale

La possibilité forestière

Produerion nette du massif forestier

Répartirion de la production nette par hectare et par strate foresrière
pour la série de production de l'UEFA 09 022

Contenances et contenus des Blocs d'Exploitation

Contenance des assicrtes de coupe

19
19

60
Tableau 34 :
Tableau 35 :
Tableau 36 :
Tableau 37:

Evaluation des dépenses d'exploration et de transport
Synthèse de toutes les dépenses

r'valuation des revenus de l'exploitation de I'UFA 09 022
Dilan de l'aménagement de VUFA 09 022

101
102
102
104

Carte L:
Carte 2 :
Carte 3 :
Carte 4 :
Carte 5 :
Carte 6 :
Carte
Carte 8 :
Carte 9 :
Carte 10a :
Carte 10b :
Carte 1 La:
Carte {1b :
Carte 12:

CARTES

Limires de l'UFA 09 022

Zones perturbées par l'exploitation sous forme de licences
Localisation des assiettes de coupe exploitées en convention provisoire
Carte forestière de l'UFA 09 022

Distribusion des tiges de tous diamètres (riges/ha)
Distribution des tiges exploitables

Carte des affecrations du massif

Distribution des essences interdites à l'exploitation (tiges/ha)
Distriburion de la possibiliré (en tige/hu)

Subdivision de l'UFA 09 022 en six UFE

Subdivision de l'UFA 09 022 en six UFE sur fond INC
Subdivision de l'UFA 09 022 en trente AAC

S Subdivision de l'UFA 09 022 en trente AAC sur fond INC
Projet de réseau routier à mettre en place dans l'UFA 09 022

vi
Diagranume 1 :

Diagraname 2 :

Diagramme 3 :

Diagramme 4 :

Diagramme 5 :

Diagramme 6 :

DIAGRAMMES

Courbe ombrothermique

Distribution des volumes roulés par es
convention provisoire d'exploitation
Représentativiré des effectifs des essences principales inventoriées
dans l'ufa 09 022

Distribution générale des effectifs des essences principales
inventoriées par classe de diamètre toutes strares forestières
confondues de L'UFA 09 022

Représenrativité des volumes bruts totaux par essences principales
routes strates forestières confondues dans l'UFA 09 022
Réprésentativité des volumes bruts exploitables par essences
principales routes strates forestières confondues dans F'UFA 09
022

ence pendant la

36

53

vi

INTRODUCTION

cession forestière 1078 constituée de l'UEFA 09 022 à été attribuée sous
forme de enncession provisoire à la Société Gau Services suivant la Convention Provisoire
d'Exploitation N° 0012/CPE/MINEOF/SG/DE du 22 décembre 2005.
Les clauses générales de cette convention provisoire imposent à son attributaire, la
réalisation d'un inventaire d'aménagement, la rédaction d’un plan d'aménagement et des
plans de gestion quinquennaux

Le présent décument qui est élaboré après l'approbation des résultats d'inventaire
d'aménagement et de la carte forestière, est rédigé suivant le canevas proposé dans les
fiches techniques annexées à l'arrêté 0222 du 25 mai 2001, fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du domaine forestier permanent au Cameroun.

Ce plan d'aménagement vise à développer les bases d'une gestion durable er
soutenue de l’ensemble des ressources de cette concession forestière en général et des
ressources ligneuses en particulier.

Les paramètres ayant permis d'effectuer Îles simulations ont été fixés par
l'administration forestière dans Les fiches techniques annexes à l'arrêté suscitée.

Pendant sa mise en œuvre, le concessionnaire recherchera à travers diverses érudes

et ceci en collaboration avec l'administration des forêts or celui en charge de la recherche

a obrenir des données prapres à ce massif forestier (accroissement, tarifs de cubage,
mortaliré,.….).

Le présent document est compasé de sept grands chapirres :
1- Caractéristiques biophysiques du massif forestier ;

Z- Environnment socio-économique ;

3- Etat de la forêt ;

4 Aménagement proposé ;

5- Partiapatiun des populations à l'aménagement du massif ;
6- Durée, Révision ct suivi du plan d'aménagement ;

7- Bilan économique et financier.
CHAPITRE 1

Caractéristiques Diophysiques

Guimassifforestier

L.1- INFORMATIONS ADMINISTRATIVES
1.1.1. NOM, SITUATION ADMINISTRATIVE ET GÉOGRAPHIQUE

La concession forestière 1078 constituée de l’untré forestière d'aménagement
O9 O22 est située dans la Région du Sud. Département de la Vaïilée du Nrem,
Arrondissements d'Abam et de Ma'an.

Cette UFA est répérable sur les feuillets cartographiques au 1/200 000 de Ebolowa
er de Kribi.

1.1.2 SUPERFICIE

L'UFA, 09 022 s'étend entre 2° 20° er 2° 30° de latitude Nord d’une part et entre 10° 42"
et it° 11” de longitude Est d'autre part.

La procédure de classement de cette UFA est achevée sur le terrain. Son projet de décret
de classement a déjà été soumis à la signature de Monsieur le Premier Ministre Chef du

Gouvernement. La superficie proposée par la cominission départementale chargée à cet
effet est de 61 301 ha. C'est cette superficie qui sera considérée dans le présent
document.

5.1.3 LIMITES
Le point de buse À se trouve sur la confluence des cours d’eau Memvou et Mvila.
Au Nord :
e Du paint A, suivre le cours d'eau Memvou en amont sur une distance de
6,054 ha pour atteindre le point B situé sur la confluence de deux sources;

e Du point B, suivre une droite de gisement 87° sur une distance de 2,364 km
pour atteindre le point € situé sur la confluence de ses deux sources ;

+ Du point €, suivre une droite de gisement 135° sur une distance de 3,472 km

our atteindre le point D situé sur la confluence du cours d'eau Memvou avec
un affluent non dénommé ;

e_ Du point D, suivre Le cours d'eau Memvou en amont sur une distance de 1,450
km pour atteindre le point E situé sur la confluence de ses deux sources ;

° Du point Ë, suivre une droite de gisement 80° sur une distance de 2,122 km
pour atteindre le point F situé sur la confluence du cours d'eau Nto avec un
affluent non dénommé:

e [Ju point F, suivre le cours d'eau Nto en amont sur une distance de 0,296 km
puis suivre son affluent gauche en amont sur une distance de 1,581 km pour
atteindre le point G situé sur la confluence de ses deux sources ;

e Du point G, suivre une droite de gisement 89° sur une distance de 1,665 km

pour atteindre le point H situé sur la confluence de deux cours d'eau non
dénommés dont le plus grand est un affluent de Dassec ;

ATEst:

Au Sud

Du point H, suivre unc droite de gisement 152° sur une distance de 4,222 km
pour atteindre le point I situé sur la confluence de deux cours d'eau non
dénommés dont l'un est affluent de Mboro ;

Du point 1, suivre Le cours d’eau non dénominé en aval sur une distance de
1,464 km jusqu'à sa confluence avec Mborv, puis suivre Mboro en aval sur une
distance de 5,676 km pour atteindre Le point J situé sur sa confluence avec un
cours d'eau non dénommé:

Du point J, suivre le cours d’eau non dénommé en amonr sur une distance de
0.868 km pour atteindre le point K situé sur la confluence de ses deux sources ;
Du point K, suivre une droite de gisement 124° sur une distance de 2,960 km
pour atteindre le point L situé sur la confluence de deux cours d’eau non
dénommés dont le plus grand est affluenr de Mboro ;

Du point L, suivre Le cours d’eau non dénommé en amont sur une distance de
2,552 kim pour atteindre le point M situé sur la confluence de ses deux sources ;
Du point M, suivre une droite de gisement 180° sur une distance de 1,175 km
pour atteindre le point N situé sur la confluence de deux sources d'un cours
d’eau non dénommé;
Du point N, suivre une droite de gisement 264° sur une distance de 2,577 km
pour atteindre le point O situé sur la confluence de deux cours d’eau non
dénommés ;
Du point O, suivre une droite de gisement 247° sur une distance de 1,785 km
pour atcindre le point P situé sur la confluence de deux sources du cours d’eau
Mimboro;
Du point P, suivre une droite de gisement 235° sur une distance de 2,512 km
pour atreindre le point Q situé sur la confluence de deux sources d’un cours
d'eau non dénommé ;

Du point Q, suivre une droite de gisement 282° sur unc distance de 2,665 km
pour atteindre le point R situé sur la confluence de deux sources d'un cours
d'eau non dénommé affluent de Mboro;

Du point R, suivre le cours d'eau non dénommé en aval sur une distance de
1,361 km jusqu'à sa confluence avec Mboro, puis suivre Mboro en aval sur une
distance de 5,620 km pour arteindre le point S situé sur sa confluence avec un
cours d’eau non dénommé ;

Du point S, suivre une droite de gisement 272° sur une distance de 2,092 km
pour atteindre le point T situé sur la confluence du cours d'eau Ebomvou avec
un affluent non dénommé ;

Du point T, suivre Le cours d'eau Ebomvou en amont sur une distance de 3,259
km puis son affluent gauche en amont sur une distance de 1,043 km pour
arreindre le point U situé sur Jx confluence de ses deux sources;

Du point U, suivre une droite de gisement 269° sur une distance de 3,755 km
pour atteindre le point V situé sur la confluence de deux sources sud du cours
d’eau Elan;
u point V, suivre le cours d’eau Elan en aval sur une distance de 11,624 km
puis suivre son affluent gauche en amont sur une distance de 2,457 km pour
atteindre le point W situé sur sa confluence avec un affluent non dénommé ;
Du poinr W, suivre une draite de gisement 269° sur une distance de 5,946 km
pour atteindre le point X situé sur la confluence de deux sourecs d'un cours
d'eau non dénommé affluent de Elan ;
u point X, suivre une droite de gisement 262° sur une distance de 4,485 km
pour atteindre le point Y situé sur la confluence de deux sources d’un cours
d'eau non dénommé affluent de Nsoo;

Du point Y, suivre Le cours d’eau non dénommé en aval sur une distance de
3,733 km pour atteindre le point Z situé sur sa confluence avec un cours d’eau
non dénommé ;

Du point Z, suivre une droire de gisement 277° sur une distance de 3,972 km
our atcindre le point AI situé sur la confluence de deux sources d'un cours
d’eau non dénommé affluent de la Mvila;

Du point Al, suivre le cours d'eau non dénommé en aval sur une distance de
2,508 km jusqu’à sa confluence avec la Mvila, puis suivre la Mvila en aval sur
unc distance de 7,248 km pour atteindre le point B1 situé sur sa confluence
avec un cours d’eau non dénommé ;

À l'Ouest :

Du point B£, suivre le cours d’eau non dénommé en amont sur une distance de
6,318 km pour atteindre le point C1 situé sur la confluence de ses deux sources;
Du point C1, suivre une droite de gisement 340° sur une distance de 1,548 km
pour arteindre le point DI situé sur la confluence de deux sources du cours
d’eau Abem ;
Du point DL suivre une droite de gisement 58° sur une distance de 3,136 km
pour atteindre le point El situé sur la confluence de deux sources d'un cours
d'eau non dénommé ;

Du point El, suivre le cours d'eau non dénommé en aval sur une distance de
1,521 km puis son affluent gauche en amont sur une distance de 2,524 km
pour atteindre le point F1 sirué sur sa confluence avec un petit affluent non
dénommé ;
Du point F1, suivre une droite de gisement 93° sur une distance de 2,038 km
pour atteindre le point G1{ situé sur la confluence du cours d'eau Bivimbono

avec un affluent non dénommé ;

Du point GL, suivre Le cours d’eau Bivimbono en amont sur une distance de
4,102 km pour atteindre le point HI situé sur sa confluence avec un cours
d'eau non dénommé ;

La carte

Du poine H1, suivre une droite de gisement 95° sur une distance de 1,506 km
pour atteindre le point IL situé sur la confluence de deux cours d’eau non
dénommés;

Du point IL, suivre une droire de gisement 42° sur une distance de 2,300 km
pour atteindre le point JL situé sur la confluence de deux sources d'un cours
d'eau non dénommé ;

Du point J1, suivre le cours d'eau non dénommé en aval sur une distance de
0,768 km pour atteindre le point KI situé sur sa confluence avec un cours
d'eau non dénommé ;

Du point KL, suivre une droite de gisement 96° sur une distance de 1,589 km
pour atindre le point Li situé sur la confluence de deux sources du cours
’eau Binga;

Du poinr LI, suivre une droite de gisement 86° sur unc distance de 1,452 km
pour atteindre le point M1 situé sur la confluence de deux cours d'eau non
dénommés dont le plus grand est un affluent de la Mvila ;

Du point MI, suivre une droite de gisement 62° sur une distance de 2,457 km
pour atreindre le point N1 situé sur la confluence de deux cours d’eau non
dénommés dont le plus grand est un affluent de La Mvila ;

Du point N1, suivre l'affluent de la Mvila en amont sur une distance de 1,886
km pour atteindre Le point O1 situé sur sa confluence avec un petit cours d'eau
non dénommé ;

Du point OL, suivre une droite de gisement 76° sur une distance de 2,999 km
pour atteindre le point PI situé sur la confluence de deux cours d'eau non
dénommés dont le plus grand est un affluent de la Ndambio ;

Du point PH, suivre le cours d’eau non dénommé en aval sur une distance de
0,446 km jusqu'à sa confluence avec Ndambio, puis suivre Ndambio en aval sur
une distance de 1,234 km pour atteindre le point QL situé sur sa confluence
avec le Cours d'eau Ebense 3

Du point QL, suivre une droite de gisement 94° sur une disrance de 1,593 km
pour atteindre le point R1 situé sur la confluence de deux sources d’un cours
d'eau non dénommé affluent de la Mvila ;

Du point R1, suivre le cours d’eau non dénommé en aval sur une distance de
2,202 km jusqu'à sa confluence avec la Mvila, puis suivre la Mvila en aval sur
une distance de 2,199 km pour atteindre le point A de base.

1 de la page suivante présente les limites de cette UFA.

COCOtE O000EZ C2004

N
è
S

D000vZ
1.2: FACTEURS ECOLOGIQUES
12.1 TOPOGRAPHIE

Dans l'ensemble, le relief de la Région est dominé par Le plateau Sud-ameraunais avec
une altitude variant entre Q et 1000 m.

On rencontre, particulièrement dans les environs de Ebolowa er Ambum, une succession
de collines convexes dont l'altitude varie entre 650 er 1000 m, rompue par quelques
terrains plus où moins plats. Au niveau des vallées, la ligne de fond (talweg) donne lieu à
l'écoulement des eaux.

12.2 CLIMAT

Les paramètres climatiques ont été obtenus à la sration météorologique de Nko'emvone,
notamment la pluviométrie er les températures. L'analyse de ces données montre que les
précipitations moyennes annuelles calculées sur une période de 10 ans (1998 à 2007),
sont abondantes dans l'ensemble. Elles se répartissent entre 1755 et 2741,45 mm. Le
maximum des précipitations moyennes mensuelles se situe en octobre (354,51 mm)
tandis que le minimum est observé en janvier (42,46 mm}, le mais le plus sec.

En ce qui concerne les températures, les relevés mensuels effectués sur la même période
de 10 ans (1998 à 2007) montrent que l'écart entre les températures moyenne mensuelle
minimale et moyenne mensuelle maximale est de 1,7°C. Le mois de février apparaît
comme le mois où il fait plus chaud avec une rempérature moyenne mensuelle de 26,15
°C. Dans l'ensemble, la moyenne annuelle de températures rourne autour de 25,43°C.

Les renseignements météorologiques obtenus à la Station de Nko’emvone sont
contenus dans le tableau 1.
Tableau 1 : Relevés de température cc de pluviométrie (Station météorologique de Nko'emvone)

PRECIPITATIONS MENSUELLES

Année

Jan. Murs a] Avril Mai Juin Juil [| aoor Sept Or Nov. Déc.
1598 3900 | 3150 | 920 | 20100 | 211,00 | 1400 | 1475 | 1775 | 181400 | 33900 | 22700 | 3025
1e | 13600 | 16900 | 159,50 CFoisase [124600 À uso Tiozas [se [35400 | 27678 [1450
MORE TCHETCERUTE 1425 | 20200 | 121,00 | © 750
2001 [2250 | 30275 | 145,00 50 | : 124,50
2002 135,25 195,75. 1450 | 91,50 | 219,50 | | 14925 | 2450
206 23350 | 13000 | 18120 7650 | 198,50 | 382,50 | 226,50 | 900 |
208 T5506 | 90,50 | 111,50 | 12000 | 332,50 | 257,40 | 84,10
[2008 | 248,50 | 113,50 | 6660 | 168,60 | 37970 | 10 | 13050!
Z% | 171,90 4980 | 450 | 24360 | 52480
2007 ï 0 | 354 REP ER 7
LL D - 1 _. L

TEMPERATURES MENSUELLES 7 |

1998 283 | 265 | 210 | 260 | 255 | 350

1999 26,5 | 260 | 26,5 | 250 45 | 245

2000 265 | 260 | 26,5 | 255 0 [ 2450

2001 Ds | 260 | 20 | 260 240 | 235

20u2 260 | 266 [260 260 | 250 25.0

200% 26,5 | 260 | 280 | 265 | 250 | 255

ET) 265 | 210 | 255 | As 25 | 250

20 250 | 250 | 250 | 235 | 240 | 235

2006 2550 | 2600 | 25,00 | 25,50 | 25,00 | 2400

200% 26,00 | 2600 ! 2600 | 2500 | 2400 | 2400 |

Source : Station Météo de Nko’emvone
L'évolution des précipitations moyennes mensuelles et des températures moyennes

mensuelles au cours d'une année permet de nous rendre compte qu’il s’agit d'une courbe
ombrothermique bimodale comme le présente le diagramme l :

Diagramme 1 : Courbe ombrothermique

400 + . — _ : - 800

Il 750

350 | 700
659

300 600

Janv Fev Mars Avril Mai Juin Juil Août Sept Oct Nov Déc

ms Précipitalions _e— Tempéraiures

Source : Relevés de température er de pluviométrie/Sration météorologique de Nko'emvone
La courbe ombrothermique ci-dessus indique que le climat de la zone est caractérisé par
quatre saisons, dont deux pluvieuses er deux sèches, réparties dans l’année ainsi qu'il
suit :

" Mars - Mai (petite saison de pluies) ;

" Juin Août (petite saison sèche) ;

“_ Août- Novembre (grande saison des pluies) ;

= Novembre - Février (Grande saison sèche)

Dans son ensemble le climat de cerre zone est assez favorable aux activités d'exploitation
forestière.

1.2.3 LES SOLS

Les sols sont ferralitiques rouges, meubles, argileux er perméable. Ces sols dérivent de la
décomposition des roches métamorphiques. Ils sont plus ou moins riches en humus.
L'horizon humifére a une épaisseur remarquable par endroit. Dans les bas fonds, l’on
retrouve les sols hydromorphes à Gley qui résulte de la présence de l'eau pendant une
grande partic de l'année

1.2.4 HYDROGRAPHIE

Le réseau hydrographique de la zone est assez dense. À côté des grandes rivières comme la
Mvila er le Ntem, on retrouve des cours d’eau de moyenne importance qui arrosent le
massif forestier qui forme l'UFA 09 022 er les différents villages riverains. Parmi ces cours
d'eau, l'on peut citer : Memvou, Nto, Dassee, Mboro, Mimboro, Ebomvou, Elan, Ns0o,
dambio, Ébense, Binga. Tous ces cours d'eau sont caractérisés par leur régime à
écoulement permanent tour au long de l'année, Au rythme des saisons, les périodes d
cruc et d’étiage s'alternent, posant parfois d'énormes problèmes de franchissement e

5 &

saison de pluie (Mboro).

La présence de ces cours d’eau et l'influence du relief ont donnée naissance à de
nombreuses 16nes inondées en permanence

1.2.5 VEGETATION

L'UFA 09.022, est située dans la zone de forêt tropicale ambrophile. Suivant J VIVIEN ct
.J FAURE, elle se trouve dans le domaine de forêt congolaise encore appelée zone de
transition entre les forêts ombrophiles de la côte littorale et les forêts scmi-décidues.

De l’intérieur des terres vers le littoral, la transition floristique s’effectuc de la manière
suivante : forêt biafréenne typique à Cesalpiniaceae, puis forét à Cesalpiniaceac encore
abondantes, puis forêt à Cexalpiniaceac relativement rares, puis forêt littorale typique à
Lophira alata et Sacoglouis gabonensis.

Les principales essences commerciales rencontrées sont : Lophira alata (Azobé), Mitragyna
ciliata (Bahia), Alstonia boonei (Emien), Berlinia bracteosa (Ebiara Edéa), Brachystegia
cynomerroides (Naga), Brachystegia mildbraedii (Naga parallèle), Coelocaryon preussi (Ekouné),

10
Daniella ogea (Faro), Desbordesia glaucescens (Alep}, Didelotia  lerouzeyi (Gombhé),
Ersthrophleum invorense (Tali), Gilbertiodendron desvevrei (Limbali), Pterocarpus soyauxii
(Padouk rouge), Pyenanchus angolensis (Homba), Staudtia kamerumensis (Niové) et
Terminaliasuperbu (Fraké).

1.2.6 FAUNE

Le pare national de Campo-Ma'an situé dans la même aire géographique abrite une faune

très riche et diversifiée. Par leur mobilité, les animaux ne connaissent pas de frontière de
territoires, on peut ainsi observer les mêmes espèces partout dans la région.

En ce qui concerne la faune terrestre, on rencontre les espèces de la famille des grands
singes : le Gorille (Gorilla gorilla), les Chimpanzés (Pan troglosydes), l'éléphant de forêt
(Loxodonta Africana eyclotis), le Drill (Papio leucophacus), le  Mandrill (Papio sphinx), le
Cynocéphale (Papio anubis), une gamme de rongeurs et diverses antilopes. On y trouve
également des tortues, des sangliers et de nombreux reptiles (pangolin, varan, vipère, ..).

Les ressources fauniques s'enrichissent avec des oiseaux tels que le perroquet à queue
rouge, le toucan, Ja perdrix, l'aigle, crc.

Dans les cours d’eau, on retrouve partieulièrement la faune aquatique dont les principales
cspèces rencontrées sont : Les silures, les carpes.

CHAPITRE 2

FHrOnnemennsoc ve conomque

2.1. CARACTERISTIQUES DEMOGRAPHIQUES

2.1.1 DESCRIPTION DE LA POPULATION

2.1.1.1 Historique du peuplement, migrations et groupes ethniques
a Historique du peuplement, migrations

La reconstitution de l'historique des peuples riverains de l'UFA 09 022 s'est faire sur la
base des sources orales diverses recueillies auprès de ces populations. Les migrations des
Nroumou (groupe ethnique majoritaire} commencent hien avant l’arrivée des Allemands
au Cameroun. De façon chronologique, on peut regrouper ces migrations en deux
grandes vagues avant et après Pannée 1900.

La principale raison ayant justifié la migration de la première vaguc des populations est
liée à la recherche du sel de mer. En cffer, celui-ci était réputé d’une meilleure saveur,
comparé au type de sel que leurs ancêtres fabriquaient eux-mêmes par des procédés
d'incinération des tiges de raphia ou de palme. En progression vers li côre Atlantique,
guatre pôles de migrations s'étaient constitués, noramment: Campo, Kribi, Bata er
Minkok Minssing. La plupart des habitants des villages riverains de l'UFA 09 022
retracent leurs origines à partir de ces repères : Campo (Ngom, Minsele, Mfoulekok,
Memvim), Kribi (Minkan, Adjap, Andom, Akina, Akak Meton), Bata (Evalé) et Minkok
Minssing (Mcbang). Pour les habitants des villages Angalé, Assam, Nsomessok,
Nko’ondo'o, leurs ancêtres n'avaient pas de repères précis, ils allaient simplement à la
recherche du sel.
La deuxième grande vague de migrations intervenue après 1900 est justifiée par d'autres

marifs. Aprés la signature des accords coloniaux sur les limites entre le Cameroun, le
Gabon et la Guinée Equatoriale, une partie des Nroumou restée dans ces pays voisins

avait décidé de rejoindre leurs frères au Cameroun (Akonerye). En fait, ces populations se
souviennent encore des noms de leurs villages d’origine des pays voisins. Par exemple les
habitants d'Akunctyé et de Nkotovens évoquent respectivement les noms Mfouang,
Yanmye (Gabon) et ceux de Mfoua parlent de Ebebiyin (Guinée Equatoriale).

D'autres encore se sont déplacés à cause des guerres tribales (Tya”assono). Les peuples
Ntoumou et Okak s'étaient livrés à des batailles redoutables pour la conquête des espaces.
Les premiers, plus nombreux ant réussi à repousser une partie des Okak vers la Guinée
Equatoriale. Certains villages portent encore les noms en langue Okak (Bidjap veut dire :
Endroir de lutte).

Au cours des différents mouvements migratoires, chaque groupe évoluait sous la condutite
d'un fcader. À titre d'exemple, quelques noms ont été cirés au niveau des villages : Okia
Nkono {Ngam), Edjodjo Ndong (Minselé), Edou Zui er Bekoung (Ekeke).

Test à noter que durant leurs migrations, les populations marquaient un temps d'arrêr
par endroit pour se reposer ou se ressourcer. Au fur et à mesure que les groupes
avançaient, certains #’installaient définitivement du fait de l'abondance du gibier, du
poisson ou cle la fertilité des sols sans arteindre leur objectif initial (Nong, Oveng). Au
delà des richesses naturelles, les migrants recherchaient la tranquillité ou alors ils
voulaient simplement occuper les espaces disponibles.

13
D'autres groupes vont se cacher pendant longtemps en forêt pour échapper aux
arrestations allemandes en vue de la construction du chemin de fer d'Eséka pendant les

deux gucrres mondiales.

L'appellation des localités, elle dérive des noms d’arbres ou de plantes, de rochers, d'un
endroit ou de quelque chose qui a marqué l’histoire des habitants. À titre d'exemple, on
a: Adjap (le Moabi) ; Minkan Mengalé (Minkan : les rotins, Mengale: nom d'arbre) ;
Andom (nom d'arbre) ; Nko’ondo'o (vieux tronc de manguier sauvage) ; Ngbwa Akom
(Ngbwa : unité, Akom : nom d'arbre, d’où l'unité autour de l'arbre Akom) ; Bitoto (Bi:
les, tota : nom d'arbre, ce qui signifie les arbres) ; Bidjap (Endroit de lutte) ; Nsessoum
(nom d’une plante grimpante) ; Ndjazemg (Ndja : pont constitué de vieux tronc, zeng:
fougère, ce qui veut dire pont constitué d’un vieux tronc recouvert de fougère) ; Nong
(signifie: abondance); Oveng (nom  d’arbre); Mekok Mengon  Messambira
signifie (pierres surmontées de la famille Messambira) ; Mfoulakok (Mfou : le trou, akok :
rocher, d'où le trou du rocher ; Biyan (attendons nos frères) ; Nkan (Allons-y), etc.

b Groupes ethniques

Les personnes enquêtées appartiennent très majoritairement à un groupe ethnique,
comme l'indique le tableau 2 :

Tableau 2 : Appartenance ethnique des personnes enquérées

: Groupe ethnique ï Effectif Pourcentage 1
| Nroumou EE 165. | QT 1
TS TE TE :
Me 1 06
| Ewondo Fi l 06

Bakota (Gabon) | A D 0,6 L
Non déclaré” I 1 0,6 on
[Total a l _170 JL 100,0

| Souræ: Enquêtes participatives @008)

Il ressort du tableau ci<lessus que la population est parfaitement homogène.

2.1.1.2 Caractéristiques socioculturelles
a- L'organisation sociale

Les Ntoumou ont une organisation sociale assez simplifiée. Les communautés éruiiées
présentent deux formes d’organisarion sociale : moderne et traditionnelle.

L'organisation moderne prend en compte le découpage administratif national. Toutes les
33 localités établies autour de l'UFA 09 022 faisant l’objet de l'étude correspondent à 33
villages avec chacun à sa tête un chef de 3° degré ou chef du village. Selon son étendue et
sa population, chaque village est subdivisé en un ou plusieurs hameaux (ou quartiers).
Ainsi, les petits villages (Biroto, Minsele} n’ont qu'un seul quartier, par contre les plus

grands villages (Mekok et Nk'ondo’o) en comptent plusieurs, 8 et 7 quartiers
respectivement.

Du sommet à la base, le modèle d'organisation classique rencontré dans la plupart des
villages se présente comme suir : le chef du village qui est l'autorité centrale, le sous-chef
ou le représentanr du chef et les notables (ou chefs de quartiers). Dans certains cas
comme à Mfoua, on peut ajouter à ce schéma le secrétaire de la chefferie, le trésorier, le

commissaire au compte ou le messager.

Sur le plan traditionnel, la société n'est pas fortement hiérarchisée, Mais, on reconnait le
droit d'aînesse. Le chef du village est également le chef coutumier. Ec respect de la
rradition est recommandé aux populations. Dans certains villages densément peuplés
comme Akonctyé, Mioulekok, Nkan, Bidjap, Mekok ou Minkan Mengalé, il existe un
conseil des notables qui se réunit sur convocation du chef du village er en cas
d'événement. La tour de garde, qui est l'endroit où les populations se réunissent, est
située au centre de chaque village. Par endroit, l'accès à ce site est interdit aux femmes
nouvellement mariées.

b- Religions et croyances
Les peuples de forêt sont profondément croyants et religieux. Leur vie réligicuse se
manifeste doublement de facon formelle et informelle.

La éroyunce se rapporte aux valeurs ancestrales et socio-culturelles auxquelles ces
populations sont attachées sans oublier les cultes voués à certains esprits (animisme), facil
ceux de la forêt ou bien d'autres.

La religion quant à elle s'appuie sur des institutions er des doctrines bien établies. Ainsi,
lu religion la plus répandue dans la région est fondée sur le christianisme, qui regroupe en
son sein plusieurs congrégations. Parmi ces chrétiens on retrouve : les protestants (EPC,
Pentecôtistes), les catholiques, les témoins de Jéhovah et les musulmans.

Toutes ces religions coexistent en harmonie, ce qui mer en évidence le respect des libertés
religieuses entre les différents groupes. Le tbleau 3 illustre l'appartenance religieuse des
personnes enquêtées :

Tableau 3 : Appartenance religieuse des personnes enquêtées

Confession religieuse [a Effectif _| Pourcentage
FRS RS
Catholique _ 4?| :
Prorestant EL 7 2 | :
Témoin de Jéhovah BR: E
Chrétien 3)

| Penrécériste. TT [T2
| Musulman 2 :
[Non déclarée D  4l

Total __1#| |

Saurce : Résultats d'enquêre (2008)
ll faut signaler que certains groupes nouvellement implantés se méfient du regard des
autres, leurs adeptes refusent de décliner leur appartenance religieuse, parfois ils déclarent

simplement être chrétiens ou protestants sans autre précision.
e Vie associative

A la faveur de la Loi n° 92/006 du 14 août 1992 relative aux sociétés coopératives, aux
groupes d'initiative commune (G1C) et à son décret d'application n° 92/455/PM du 23
novembre 1992, plusieurs structures ont été créées mais peu sont réellement
opérationnelles. Sur la base des enquêtes participatives, 57 GIC er 59 associations ont été
identifiées dans les différentes localités. La liste de ces organisations paysannes figure en
annexe 8 du rapport d'enquête socio économique joint au présent document.

Dans la zone d'étude, l'encadrement des populations locales n'est pas beaucoup ressenti.
Toutefois, on retrouve quelques structures décentralisées du MINADER, notamment les
postes agricoles. Quatre postes ont été dénombré : Ekeke, Evolé, Mfoulckok et Ndjazeng.
Seul le poste agricole de Ndjazeng assurant la couverture des villages Mekok et Minkan
Mengalé semble fonctionner normalement. Les trois autres ne sont pas pourvus en
personnel (Chef de poste agricole ou Agent Vulgarisateur de Zonc).

Bien qu'étanr situés hors de leurs zones d'intervention, quelques villages bénéficient de
l'encadrement à temps particl des chefs de postes agricoles venant des centres urbains ou
péri-urbains : Ambam (Ngom), Meyo-Centre (Akonotyé, Nkan, Adjap, Nsessoum, Akina)
et Ma’an (Mekok Megon Messabira, Biyan). On note également l'existence des comités
locaux de lutte contre le SIDA (CLLS) et un comité local de la croix rouge à Mebang.

La présence de quelques strucrures de développement (Projet, ONG) à été signalée. Il
s'agit de UGPAMO, CEFIL en partenariat avec Le PNDP, le WWF, SAGED et la société
Hydraulique d'Ambum

2.1.13 Tenure foncière

Au Cameroun, la gestion des terres mer en compétition deux droits fondamentaux : le
droit coutumier ct le droit moderne. Malgré l'existence des textes officiels définissant les
conditions de 1 propriété foncière, on remarque que dans la plupart des cas, les régimes
fonciers courumiers rendent mieux compte de la réalité locale fondée sur un ensemble de
règles établies au sein des communautés autochtones.

La terre est un bien dont le régime de propriété change progressivement de l'individu à la
communauté élargie (lignage ou clan). Dans la plupart des villages, le lieu de résidence du
ménage consritue généralement la zone où le chef détient tous les droits {propriété de la
famille restreinte). Plus souvent, derrière les habitations se trouvent les jardins de case, Les
cacaovères, les champs vivriers er les jeunes jachères. À ce niveau, les familles réduites
cessent d'exercer les droits de préemption. Les vieilles jachères et les forêts secondaires
font plutôt l'objet d'une appartenance à la famille élargie. À ce niveau, il y a souvent des
litiges pour réclamer les terres jadis exploitées par les ancêtres communs, Ces litiges
fonciers finissent toujours par être arrangés. Plus en profondeur, c’est le domaine de la
forêt dense qui appartient à toute la communauté résidentielle. D’une manière générale,

16

chacun à le droit de créer son champ partout dans certe zone à condition d'être La
première personne à y travailler (forêt dense ou vierge}. C'est aussi dans ce domaine que
l'on peut faire prévaloir le droit de hache ou l'adage selon lequel la terre appartient aux
premiers occupants. L'exception à cetre règle est faite à Oveng où même les forêts vierges
sont des propriétés familiales. Chaque grande famille connaît ses limites domaniales qui
vont de la route jusque dans là forêr vierge.

Pour près de la moitié des villages étudiés, les litiges fonciers entre les villages voisins
eu entre les familles sur les limites des plantations ont été signalés.

Dans certains villages, on assiste à une répartition familiale des portions des cours
d’eau (Ekeke). Seuls les membres issus de ces familles ont Le droit d’y pêcher.

2.1.1.4 Caracteristiques démographiques
a Données générales
Les résultats officiels du troisième Recensement Général de la Population et de l'Habitat
(RGPH) effecrué en 2005 sont encore attendus. Pour les besoins de notre étude, nous
avons effectué une opérarion de dénombrement des habitants des 33 villages riverains
concernés. Le traitement des fiches de recensement à permis d'obtenir une population
totale de 9 566 habitants qui vivent dans 1 028 ménages, soit une taille moyenne de 9
personnes par ménage. La répartition de cette population par âge et par sexe esr illustrée
par le tableau 4 :

Tablea

: Répartition par sexe et par âge des populations riveraines de l'UFA 09 022

Sexe [0-15 ans lie -30 ans 31-50 ans _|51-60ans |> 60 ans [Total
Hommes | 2 303 1] 1200 #57 259 | 237 | 4 856)
Femmes | 2153 | 11384 | 854 | so | 259 | 4710
“Total 4456 2334 | 171 | 56 | 496 | 9566)

Source : Enquête terrain (2008)

Du tableau ci-dessus, il ressort que contrairement à la tendance nationale, la répartition
de la population par sexe au niveau local présenre un léger déséquilibre en faveur des
hommes (50,76%) par rapport aux femmes (49,249).
S'agissant de la répartition par sexe et par classe d'âge, le tableau 5 montre les résultats
suivants :

Tableau 5 : Répartition de la population par sexe et par classe d'âge

F E IE EF Classe d'âge = L sai È

Village | ©15 ans 1630ans | 31 50ans | 5l60ans | éOanset+ | Total

H|rFrl|Hl|r|H|e ll Fr |KH] Fr

Nyom Adjap 32 | 40 | 14 [18 15 17 4 4 [ 3 148 |
[Andom un | 25 | #4 /[15 | 7 8 5 | 3 L 3 | ur
Nsessoum 94 [108 | 68 | 51 | 25 | 38 | 7 10 | 15 | 12 | 428 |
Akak Metom | 49 | 54 | 41 | 45 | 29 | 28 | 5 | 10 | « | 5 | 2%
Akina 6er | 49 | 54 | 335 [ia | ù | 6 5 5 2 | 220
Nkan 4 |] 92 [ 70 | 60 | 45 | 44 | 16 [ 11 [| 8 [ 14 | 474

Nkotoveng 24 [75 [| 4 [ 45 [ 53 | 32 | 8 | 12 | 4 | 8 | 340
Ndjazeng 107 | 89 | 45 [ 31 | 39 | 35 [ 16 | 16 | 17 | 15 | 410
Nko'ondo'o 63 | 72 | 53 | 26 | 27 | 23 | 7 4 7 7 | 269
Mekok u72 | 61 | 93 | 87 | 57 | 56 | 16 | 24 | 16 | 20 | 702
Endendem 104 | 100 57 53 37 28 5 14 15 IL 424
Biyan [38 | 39 [ 20 | zæ | 11 | 13 | 6 3 11 | 10 | 180
Minkan Mengale 106 | 103 70 58 54 56 16 27 13 5 508
Meko'omengon
mEssa Mbida 30 A | I | 21 | 18 1115 5 9 4 | 143
Tya'assono 158 | 151 | 85 | &6 | 43 [| 71 | 10 | 3 | 8 | 16 | si
Bidjan 320 | 263 | 173 | 166 | 124 [ 105 | 43 | 42 | 25 | 30 [1291
Bitoro 30 | 27 | 11 | 17 | 3 2 | 5 [ 3 4 | 113
Akonetyé [us] 98 | 47 | 44 | 40 | 42 | 9 | 13 | 10 | 19 | 437
Ngom 36 | 49 | 20 [ 25 | 15 5 [5 5 o | © [170
Nsomessok 35 | 28 | 26 | 22 | 12 | 8 2 5 4 | 4 | 146
[An 25 | 24 [17 | nn [15 | 10 | 2 6 2 | 10 | 122
Evo 48 | 55 | 32 | D [18 | 23 | 8 | 11 | 6 | 4 | 224
Méoua #4 [4/9 /u]u 8 [13 [12 1 1 | 167
Assam 69 48 22 2l 15 7 3 5 9 6 205
Ekeke m1] 74 | 46 | 51 | 33 | 25 | 6 9 2 0 | 317
Mcbang 8 | & | 16 | 11 | 25 | 2 | 9 | 19 | 8 | 17 | 29%
Minkan 2 |w| 9] 7 5 3 3 o | o | 75
Ngbwa Akom 8 12 Hi 4 7 4 1 _2 2 il 48
Nong 20 26 | 3 8 l4 15 1 5 8 4 104
Memvim 7 | 15 9 7 4 5 1 2 2 3 63
Oveng 25 | 53 | 16 | 5 | 19 | 17 | 2 | 3 8 | 12 | 148
Minsele 22 | 18 | 5 8 | 5 | 8 3 3 0 0 | &
Méoulekok 16 | 65 | 28 | 29 | 28 | 35 | 3 3 | 9 | 9 | 285
Total 2303[ 2153[ 1200f 1 134] 7857] 854 250[ 7 10] 237] 259],
[4456 2334 1711 569 496

Source : Enquête terrain (2008)
b- Quelques processus demographiques

Après le dépouillement des fiches d'enquête, nous avons obtenu les résulrats
suivants :

;

Nombre de naissances au cours des 12 derniers mois = 161

- Nombre de décès au cours des 12 derniers mois = 72

q

7 Nombre d'immigrants = 41
& Nombre d'émigrants = 163

À partir de ces données, nous avons calculé les taux de quelques indicareurs
démographiques mentionnés dans le tableau 6 :
Tableau 6 : Quelques indicateurs démographiques
; :

Paramètres tré LR

Faux brut de natalité (TBN) L ____ |. 1,68

Taux brut de mortalité (TBM) ee L 0,75 |
| Taux d'Aceroissement Naturel (TAN) 095 |

| Taux brut d'émigration (TBE)

Taux brut d'immigration (TB) | 0,43
Faux de migration nette (TMN) _ | 1.28 |
Taux de croissance de la population (TCP) E 221
Source : Résultats d'enquête (2008)
D'après le tableau ci-dessus, il ressort que :
i)- le taux de croissance annuelle de la population vbtenu (0,93%) csr très inférieur

à celui de (INS, 2001), qui est environ de 2,87% ;
üi)- le solde migrataire est déficiraire du fait des personnes qui partent ailleurs plus

qu’elles n'arrivent. Dans la zone d’érude, il y a émigration netre.

2.2 LES ACTIVITES DE LA POPULATION
2.2.1 CARACTERISTIQUES GENERALES

En milieu paysan, les activités agro-pastorales constituent le socle de l'économie rurale.
Autour des villages riverains de lUFA 09 022, l'accent est surtout mis sur l'agriculrure.
Les produits vivriers contribuent à la sécurité alimentaire des populations dans les
ménages, er dans certains cas, la commercialisation du surplus de production génère
quelques revenus substanriels.

En plus du niveau de revenus, Le poids économique d'une activité peut être apprécié par
le temps qu’on y consacre. En fonction de ce paramètre, Les tableaux 7 & 8 montrent le
profil socio-professionnel des personnes enquêtées :

Tableau _7 : Acrivité principale des populations riveraines de l'UFA 09 022 selon le temps consacré

Activité principale Ss _Effectit Pourcentage
| Agriculrure D LL 155 2 912
Ch L _ E 6
__— = _ de _ —|
mn oh 7 |
Elevage | __
|Autre (menuisier, maçon, couturière, …) | F:
[Total L 170.

Source : Résulrats d'enquête G008
Tableau 8 : Activité secondaire des populations riveraines de l'UFA 09 022 selon le temps consacré

Activité ‘secondaire | Effectif ___ Pourcentage
Chasse 58 34,12

‘ 34 | 200

L D | 28 16,47

Agriculture 25 _t AE _
[Commerce _ _ 8 | 471
Artisanat 3 176
Sciage de bois : C2 il IIS
Cueillerre L __ I 0,59
[Salarié s 1 | 0,59 |
Autre | 10 _5,88 |
Total | 170 100,00 |

Source : Résultats d'enquête (2008)
De deux tableaux ci-dessus, il ressort que l’agriculture est la principale activité (01,2%) ; la
chasse constitue l’activité secondaire (34,12%).

2.2.2. LES ACTIVITES AGRICOLES

L'agriculture pratiquée autour de lUFA O9 022 est de type extensif, caractérisée par
‘absence de mécanisation, la petire taille des exploitations et une faible consommation
des intrants.

Deux types de cultures sont pratiquées dans la zone : les cultures vivrières et les cultures

de rente.

a- Les cultures vivrières

Les principales cultures vivrières de la région sont : le manioc, l’arachide, le plantain, le

macabo, Le taro, le concombre, la canne à sucre, le maïs, etc, On y rencontre des légumes

divers : piment, amarante, morclle noire, oignon, tomate, aubergines, haricor. Les

cultures vivrières sont généralement regroupées dans deux types de champs mixtes :

. ke champ mixte à base d'arachide (afub owondo) établi sur des jachères. Sur
une même parcelle, on retrouve presque toutes les culrures suscitées en
assOCIAtiOn ;

. le champ mixte à base de concombre (essep} érabli sur des espaces forestiers
(forêt vierge ou jachère de plus de 10 ans).

Il convient de souligner que chaque ménage en zone rurale dispose de deux types de
champs: l’un avec des cultures en maturité où on fait des prélèvements pour
l'alimentation quotidienne ; l’autre avec des cultures en croissance pour remplacer le
premier.

L'essep est parfois directement transformé en champ d’arachide après la récolte du
concombre. Certains paysans attendent une à deux années avant de remettre cette
parcelle en culture.

20
Dans l’un er l'autre cas, la pratique courante est la culture itinérante aur brülis, malgré
toutes les conséquences tant décriées pour son impact sur la diminution du couvert
forestier qui se justifie, non pas par un manque de terres cultivables, mais plutôt par la
recherche de terres plus fertiles.

La production vivrière est essentiellement tournée vers l’auroconsommation ; le plantain,
l'arachide, le manioc et Le concombre, constituent les produits de grande consommation
dans les ménages. Toutefois, le surplus de production est destiné au ravitaillement des
centres urbains (Ebolowa, Ambam) et des marchés frontaliers (Abang Minko'o, Kyc'Ossi)
en produits vivriers. Les gains monétaires dégagés par La vente du surplus de ces produits

vivriers sonr évalués à 59 370 000 FE CFA.
b- Les cultures de rente

Nous n'avons rencontré aucun producteur de café ni d’hévéa dans notre échantillon bien
que la zone agroécologique soit pourænt propice à ces cultures. Dans le même ordre
d'idées, très peu de personnes se livrent à la culture du palmier à huile (2,4%). Par contre,
la cacnoculture est pratiquée par la grande majorité de personnes enquêtées (88,2%).

La surface totale emblavée par Les cacaayères est estimée à 428,2 ha pour une moyenne de
2,893 ha/cxploitation. La commercialisation du cacao étant libéralisée, Le prix d'achat du
kilogramme au producteur varie de 350 à 700 F CFA. Pour l’ensemble des ménages, le
gain monétaire global s'élève à 43 856 650 F CFA. Ce revenu est nul pour 4,7% des
exploitations. En fait, il s’agit des jeunes plantations qui ne sont pas encore productives.

Qu'il s'agisse des cultures vivrières ou celles de rente, les enquêtes participatives révèlent
que la distance moyenne entre Les habitatians et les exploirations les plus éloignées est de
2,8 Km.

2.2.3. LA PECHE

La présence de nombreux cours d’eau autour des villages riverains de l'UFA 09 022
donne lieu à une activité intense de pêche. En effet, 67,1% de personnes interrogées
pratiquent la pêche de façon artisanale. Les moyens et les techniques de pêche sont : le
barrage (32.35%), les hameçons (31,18%), la nasse (20%) et le filet (12,94%). La
recherche des protéines animales par les populations locales constitue la principale
motivation pour l'exercice de cette activité. Ainsi 44,7% des avis exprimés montrent que
les produits de pêche sont destinés exclusivement à l'autoconsommation, tandis que
22,4% sont à la fois autoconsommés et vendus.

Pour près de fa moitié des personnes enquêtées (50,6%), la pêche reste une acrivité
saisonnière.

2.24.  L'ÉLEVAGE

Bien que l'élevage soit pratiqué par la grande majorité des personnes enquêtées (82,9%),
les techniques employées restent rudimentaires. C'est un élevage de type tradirionnel
caractérisé par la divagation des animaux. Ceux<i sont essentiellement de race locale et
ne reçoivent pas de sains vétérinaires. Le cheptel esr composé de la volaille (canards,
poulets) à 76,5 %, des porcins (34,1%), caprins et ovins (26,5%) respectivement.

L'élevage est généralement destiné à: l’autoconsommation pendant la période des fêtes
(22,4%), l'autoconsommation et la vente (57,1%), les dons lors des cérémonies de
mariage ou la réception des hôtes de marque (3,6%).

En fonction des flux monétaires générés par la vente des animaux, l'élevage contribue
faiblement au revenu des ménages (5%). Toutefais, l'élevage des ovins est celui qui
génère plus de revenus.

2.2.5- LA CHASSE

Les activirés de chasse exercées par les populations locales sont en marge des normes
prévues par la réglemenration en vigueur au regard cle la période, des moyens utilisés et

des s des animaux abattus.

En l'absence de solutions alternatives au braconnage, la chasse demeure un mode de vie
pour les populations de Hi zone forestière, En fair, Le gibier constitue non seulement une
soutce d'appoint en protéines animales, mais aussi une source de revenus permettant
d'acquérir les commodités de première nécessité.

Selon notre enquête, la chasse constitue l’activité secondaire des populations riveraines de
"UFA 09 022 par rapport au temps qui y est consacré. Elle est pratiquée par plus de la
moitié de personnes enquêtées (58,8%).

Les moyens urilisés sont Le piège par câble d'acier (38,2%), exclusivement le fusil (1,2%)
ou les deux à la fois (17,6%). Le gibier est destiné soit à l’auroconsommation (26,5%), soir
simultanément à l'autoconsommation er aux cireuite de vente (31,8%).

in fonction des prises, les espèces les plus chassées sont respectivement les céphalophes,
e porcépic, le poramochère, les singes, les pangolins, et les aulacodes. Les enquêtes
articipatives révélent par ailleurs que les perroquets à queue rouge sont libremenr
capturés par les braconniers qui les proposent aux clients venus d’ailleurs.

l convient de relever qu'au sein de la population, beaucoup de personnes sont

conscientes que la chasse, telle que pratiquée, est interdire. Les informations y relatives
sont souvent abordées avec beaucoup de méfiance. La sensibilisation en mie de diminuer

à pression des populations sur Les ressources fauniques est déjà menée sur terrain par le
concessionnaire avec certains panneaux qui indiquent les espèces partiellement ou
intégralement protégées {photo 1). Toutefois, certe sensibilisation mérite d’être accentuée.

22
Photo L : Panneau de sensibilisation sur la protection des animaux

ee
:A09022 ANIMAUX PROTEGES
GAU-SERVICES CAMEROUN

ANIMAUX Ge
PRE es

2.26 AUTRES PRODUITS RECOLTES EN FORET

Comme tous les peuples de forêt, la cueillerre constitue une activité quotidienne des
populations locales. Les produits forestiers non ligneux faisant l'objet de ramassage ou de
cwllecte dans Le massif forestier sont multiples. Ils regroupent Les fruits, les
légumes/feuilles, le vin de palme, les plantes médicinales, Le rotin, le micl, les
champignons, et bien d’autres.

+ Fruits

Comme plusieurs études l’ont déjà démentré, le ramassage des fruits sauvages est une
activité importante pour les peuples de forêt au regard du nombre de personnes
concernées. En effet, 93,5 % des personnes enquêtées sont allées chercher des fruits en
forêt au cours des deux dernières années. Naturellemenr, les arbres qui produisent ces
fruits obéissent à leur cycle végétatif. Le ramassage est par conséquent une activi
saisonnière. Certaines personnes nous ont fait remarquer que la production des arbres
fruitiers sauvages alterne une année sur deux, du fait de leur repos végétatif.

Au cours de l’année de production, la période de ramassage des fruits s'étale
généralement de juin à octobre. Ils sont destinés soit à l’autocosommation (38,8 %)}, soit à
l'autocosommation et à la vente (54,1%). Le ramassage est libre dans la forét profonde
(10 Km et plus) où les arbres fruitiers font l'objet d’une propriété collective de la
communauté. Par contre ceux qu'on retrouve à proximité du village (cacaoyères,
jachères) ou derrière les maisons (jardins de case) appartiennent aux familles restreintes.
Le tableau 9 présente les principaux types de fruik qui font l'objer d'un
ramassage régulier.

HN
Da

Tableau 9 : Principaux fruits ramassés par les populations riveraines de l'UFA 09 022

Nom |] Nom Répondants | Pourcentage de RE |
Nom local ELA Utilisation
| J commun | scientifique | {n= 170) | ramassage F

| | | Pulpe sucée
Mangue Fringia 158 Amande utilisée pour |

Ndo'o : 92,94% ne |
sauvage | gabonensis | _ © __ | épaissirles sauces |
| Komen | Noisettes _ | 36 [ 2118% uL

Tèm__ | _ ___ | 32 | 18.82% Pulpe sucée

Trichoscypha
Mvout acuminata 26 | Pulpe sucée

15,29%
| et | Te femqnea | | _
| Pulpe comestible
Adjap : | Baillonnella 24 14,12 Graine oléagineuse
Moabi i | : es
Le ___.| toxispemma _ L {huile appréciée) |
| ici |
| Néjarasan | Ndjanssan Ricinodendren & | 4,11% Condiment

LL nn heudelotti |
Source : Résulrars d'enquête (2008)

- _—_.! = = —

Le tableau ci-dessus montre que li mangue sauvage (Irvingia gabonensis) est le fruit le plus
sollicité. Bien que la production soit saisonnière, l'exploitation de ce produit forestier
non ligneux occupe surtout les femmes et les jeunes.

+  Légumes/feuilles

Parmi les personnes interrogées, 68,8% ont été amenées à chercher des feuilles (ou
légumes) sauvages en forêr. I s'agir essentiellement des feuilles de la famille botanique des
Marantaceae utilisées comme des emballages divers (pâte de manioc trempé pour la
fabrication des bâtons de manioc, bourgeon central de palmier abattu pour l’extraction
du sin de palme, .).

Les feuilles du Gnetun africunum - espèce de liane dont la présence est signalée à quelques
endroits - revêtent un intérêt alimentaire pour certaines personnes (] 1,8%).

e Vin de palme
La cueilletre du vin de palme et/ou de raphia tient une place importante dans la vie

quotidienne des populations riveraines de l'UFA 09 022. En effet, 74,7% de personnes
enquêtées cueillent le vin de palme et/ou de raphia.
s Plantes médicinales

Sur 170 personnes interrogées, 78,8% ont été amenées à chercher des plantes médicinales
cn forêt pour se soigner ou porter secours à leurs patients. Ces plantes concernent aussi
bien Les herbes, les lianes que des arbres dont les extraits (feuilles, écorces, racines) sont
prélevés à de fins médicinales.

S'agissant des espèces d'arbres, il ressort que les six essences les plus sollicitées pour leurs
verrus médicinales sont: Bubinga (Guibourtia tessmanü), Emien (Alstonia boonei), Ebam

(Picralimu nitida), Moabi (Baillonnella toxisperma), Edoum, Mfô (Enantia chlurantha). Ces

espèces méritent une attention particulière en ce sens qu'elles revêtent simulranément un

24
intérêt pour les popularions locales et l'exploitant forestier. Elles sont mentionnées dans
le tableau 10 :

Tableau 10 : Principales essences médicinales exploitées par les populations riveraines

de l'UFA 09 022

nn = = = a
|ENont local | Nom SO Home | pro ue PS |
| Queng | Bubinga : Guibourria tessmantt | 63 CO Er
| Ekouk TT Enien L : Alstonia hoonei | 57 ed 3353

tam |Ebam | Picralima ide À 45 |
| Adjap | Moabi | Baillonnella uatipema L : 33 | ….
LEtaum LT CT ET

Mfô Moambé jaune |
Source : Késultats d'enquête

En langue vernaculaire, les noms des herbes médicamenteuses les plus sollicitées par les
populations locales sont: Beyeme elok (24,71%), Alo’muu (17,65%), Opkwate (14,12%),
Ondonsi (13,53%), Abomedjan (5,29%).

+ Rotin

Des 170 personnes enquêtées, 63,5% ont été amenées à couper le rotin en forêt ces deux
dernières années. En effet, le rotin est fortement sollicité comme marériau de
construction pour l'habitat traditionnel et comme matière première chez les paysans qui
font l'artisanat, notamment la vannerie.

+ Miel

La récolte du miel en forêr est une activité pénible et dangereuse. Les niches de miel sonr
généralement logées dans les trones d'arbres à une grande hauteur du sol. Lorsqu'on
découvre une niche de miel et on décide d'en extraire, il faut grimper sur l'arbre où alors
l'abattre rout simplement. Ces obstacles peuvent jus
personnes (42,9%) ont été amenées à chercher du miel en forér au cours des deux

fier que moins de la moitié de

dernières années.
e Champignons

Sans toutefois spécifier les espèces, 75,9 % de personnes ont eu à récolter des
champignons en forêt au cours de ces deux dernières années. La récolte se déroule
surtout pendant les saisons de pluie.

+ Autres produits

Les autres PENL sont : les lianes, les ignames sauvages, Les chenilles, les termites er Les vers
blanes. Dans les constructions traditionnelles, les lianes s’utilisent mieux que le rotin bien
qu'elles soient cependant moins flexibles. Les vers blancs, les chenilles et les termites sont
recherchés pour leur apport en complément de protéines. Leurs pourcentages de
ramassage/collecte représentent respectivement 70,0% ; 60,0% et 8,2%. Les vers blancs
sont collectés au niveau des palmiers abattus ou des raphias après l'extraction du vin.

25
2.2.7 COUPE D'ARBRES ET SCIAGE ARTISANAL

Dans la perspective de la gestion durable des écosystèmes forestiers, l’exploiration des
ressources ligneuses doit obéir à 11 réglementation en vigueur qui nécessite l’obtention
préalable d’un titre d'exploitation. À contrario, il s'agit d’une activité frauduleuse.

En réalité, an a constaté que les populations en zone foresrière sont toujours amenées à
couper des urbres en forêt du fait de leurs moces de vie ec systèmes de producrion.
L'étude montre que les principales motivations portent sur :

- la création et/ou l'extension des exploitations agricoles (89,41%) ;

-__ les besoins de construction (87,65%) ;

-__ le réglage de Pombrage dans les exploitations existantes (75,29%) ;

- enfin, la collecte du bois de chauffe et de fabrication d’objers divers (3,53%).

En ce qui concerne Les moyens utilisés pour la coupe des arbres et/ou le sciage de bois,
6,41% de répondants sont propriéraires d’une tronçonneuse, 30% en ont accès par
location, enfin 81, 18% ont recours à l'utilisation de la macherte et/ou hache.

Sur un échantillon de 170 personnes, 10 déclarent pratiquer le sciage à but commercial.
Parmi celles-ci, deux personnes l'exercent comme activiré principale en fonction du temps
qu’elles y consacrent au cours de l'année. D'après leurs déclarations, l’un des enquêtés a
exploité 3 arbres au cours des 12 derniers mois pour un revenu de 270 000 F CFA, l’autre
en a exploité 300 qui lui ont rapporté L 200 O00 F CFA.

En ce qui concerne le nombre d’arbres abattus et les revenus générés, on ne saurait trop
compter sur la sincérité de ces déclarations. En fair, les populations manifestent une
certaine réserve car elles savent bien que le sciage sauvage est interdit. Toutefois, on peut
se fier aux noms des principales essences exploitées, notamment: l'Iroko, le Moabi, le
Sapelli et l'Ayous.

Pendant la période de collecte des données sur le terrain, on a observé des sciages
entreposés en bordure de route au niveau des villages Oveng, Minsele, Mfoulckok.

2.2.8 L'ARTISANAT

L'arrisanat n'est pas développé dans la zone. Les objets d'art fabriqués
sont principalement : les meubles de maison (chaises, lits), les outils de transport
(paniers), les nattes, les ustensiles de cuisine (pilons, mortiers) et les manches d'outils

{haches).

2.3. ACTIVITES INDUSTRIELLES
2.3.1. EXPLOITATION ET INDUSTRIES FORESTIERES

Les activités industrielles sont presque inexistantes. Malgré la présence de trois
concessions forestières autour de la zone, en l’occurrence les UFA 09 020, 09 021 er 09

26
024, les unités de transformation des grumes provenant de ces forêts sont implantées
ailleurs.

2.3.2 EXTRACTION MINIERE

Aucune activité d'exploitation minière n’est signalée dans cette zone.

2.3.3. TOURISME ET ECOTOURISME

Les activités touristiques sont presque inexistantes dans l'UFA. Les sites pouvant faire
J'objet des atrracrions touristiques seront identifiées et mis en valeur. Toutefois, le Pare
National de Campo Ma’an qui est très proche de cette UFA offre aux touriste une riche
diversité naturelle.

2.4 EQUIPEMENTS ET INFRASTRUCTURES

Le bien être des populations en milieu rural est étroirement liée à l'existence des
équipements et des infrastructures. L'un des objectifs du Gouvernement à travers la
nouvelle politique forestière est de promouvoir Le développement socio-économique des
populations rivéraines des forêts ouvertes en exploitation Les domaines principalement
concernés par les aspects infrastructures sont : le transport, l'éducarion er le sport, la
santé, l’eau et l'électricité.

2.4.1 INFRASTRUCTURES ROUTIERES

Toutes les localités situées autour de l'UFA 09 022 sont accessibles mais la typologie des
infrastructures routières existantes est variée. L’enclavement dont souffrent certains
villages est lié au mauvais étac des pistes ou à l'absence des ouvrages de franchissement des
cours d'eau. La traversée des grands cours d'eau nécessite parfois l'utilisation de pirogues
artisanales. L'état des voies de communication de la zone d'étude est illustré par le tableau

Il:

Tableau {1 : Etat des infrastructures routières autour de l'UFA 09 022

Accessibilité
Typologie Tronçon de route Observation
Praticabiliré |
Déplacements trés faciles
Ru SNA RITES Elu Nyons Akonetye- Adjap- Lrs bon &
eute principale biumée | À nom Nan, Nkotwene ès bon état Axe lourd Eholowa- Ambam jusqu'à La
frantière ave Les puy voisins Guinée Gabon
| | = =
Meyo Centre Ndjazvnge Nkv'ondo'o. Mekok. Déplacements relativement faciles
Route principale en terre n- Minkan Mengalé. Meko'er | Accessible aux engine à
ROME : nbire Tyxmsone Bidpp Bitte | 02 et 04 roues ban état | Présence des motos xs, des sélieules er des
grumiers
| — = = — —_—
Î Absence de pont sur bn over Mon
n E, À Accessible aux errgsmx à à
| svoke Ançalé: Evolé Mfouz Assane | Meet ue Roue très rene du Et de l'envahissement
Route secondaire Minkan. Nebwa Akom-Nong: desabonds parles tbe
Mermvime OengMnnele Mfoulekoh-Bilik Be To'e

Mauvais état par endroit
Lplacements peu

2 rou, surtout en

non enttelemu, senles les motos oreulent ès
facilement d'où leur présence à tout marnent

Accessible uniquement à

pied Uépiacements crés pénibles

Assarm- Endendem

Piste villageois Déylicement trés pénibles
FE NUS Accessihle à pied et

Ngbsa AkonrAkik Mécont difficilement aux engins | Vaic peu sollicitée
à deux roues

Risque d'être molesté

Source : Enquête de terrain (2008)

Le tableau cidessus montre que les déplacements sont relativement faciles pour les
villages situés le long de l'axe Ebolowa-Ambam. Par contre, certains villages comme
gbwa-Akom, Nong sont difficilement accessibles.

2.4.2 INFRASTRUCTURES EDUCATIVES ET SPORTIVES

La carte scolaire des 33 villages concernés par l’étude compte 25 écoles primaires, 23
villages disposent chacun d’une école et Mckok en compte deux du fait de son étendue
et sa population élevée. Les enfants des 9 autres villages doivent se rendre dans les écoles
proches de leur localité. Toutes ces écoles sont à cycle compler er sont composés pour la
majorité de deux où trois salles de classe parfois inachevées. Certains bâtiments sont
construits en matériaux provisoires (Bitoto) et d’autres matériaux définitifs (Minkan
Mengalé, Mckok, ….).

En milieu rural, l'enseignement maternel n'est pas très développé. Deux villages
seulement disposent d'une école maternelle créees récemment (Minkan-Mengalé en 2007,
Mfoua en 2008).

Dans la contrée, il existe un seul établissement secondaire où les élèves en fin de cycle
primaire peuvent poursuivre leurs études. Il s'agit du CES de Ndjazeng. Pourtant, la
création d’un établissement d'enseignement secondaire se justifierait dans un village
comme Mekok qui est le village le plus peuplé.

En ce qui concerne les infrastructures sportives, 21 villages sont dotés d’aires de jeu
{terrain de football. Pendant la période de vacances scolaires, les championnats de
vacance constituent le principal pôle de distraction pour l'épanouissement des jeunes de

à zOne.

2.4.3: INFRASTRUCTURES SANITAIRES

Dans la zone d'étude, on rencontre cinq formations sanitaires dont deux fonctionnelles
(Mekok, Mfoua), les centres de santé des villages Nsessoum et Endendem bien que
construits ne sont pas en service. Enfin, le dispensaire et la léproserie d'Evindissi
(Ndjazeng) construits par les protestants américains avaient fonctionné dans le passé mais
ces infrastructures sont actuellement abandonnées dans la broussaille.

28
2.4.4 AUTRES INFRASTRUCTURES ET EQUIPEMENTS

e L'électricité
Aucun village étudié n’est relié au réseau électrique conventionnel (AES SONEL). D'une
manière générale, l'éclairage nocturne est assuré par les lampes tempêres au sein des
ménages. À certains endroits (Tya'assono, Nkotoveng, Mekok, Ndjazeng, Bidjap),
quelques élites s’offrent cles groupes électrogènes pour alimenter ieurs habitations jusqu'à
une certaine heure de la nuit.

e L'eau potable

En matière d'approvisionnement en eau potable, on compté 49 puits aménagés avec
pompe manuelle répartis dans 21 villages. Les trois puits de Mebang, Tys'assono et
Nkotoveng sont en panne. La plupart de ces puits ont été réalisés avec les ressources
provenant de la redevance forestière de l'UTA 09 021 voisine, de l'aide du gouvernement
er des élites locales. Douze villages n'ont pas accès à l’eau potable, il s'agit notamment de
Adjap, Mckok Mengon Messambira, Akonetyé, Angalé, Minkan, NebwwAkom, Nong,
Memvim, Oveng, Minselé, et Mfoulekok.

2.5: PRIORITES DE DÉVELOPPEMENT

À travers Les principes de participation, de concertation et de solidarité, Ja prise en charge
du développement socio-économique par les communautés locales commence par une
identification de leurs besoins prioritaires. Ces besoins de développement exprimés au
cours des entretiens collectifs par les trois compasantes de chaque communauté à savoir
les jeunes ; Les femmes et les hommes ainsi que leur classification globale au sein d’une
même communauté villageaise sont consignés dans les annexes da & 9b du rapperr
d'études socio économique annexé au présent document.

D'une manière générale, la perception de l'amélioration du cadre de vie des populations
en milieu rural se traduit par l'accès aux infrastructures sociales de base dans les domaines
de l'éducation, la santé, l’approvisionnement en eau potable, l'électrification rurale, etc.
armi les besoins collectifs exprimés, l'accès à l'eau potable vient en tête (18,79%), suivi
de l’élecrrificution rurale (17,58%), des problèmes liés à la santé (14,55%) et à l'éducation
(13.33%). L'amélivration de l’état des infrastructures routières, les appuis en produirs
phytosanitaires et la construction des chapelles représentent 7,88% er 6,06%
respectivement.

Bien que faiblement représentés (moins de 5%), les autres besoins éxprimés concernent :
es tronçonneuses communautaires, les terrains de football, les infrastructures socio-
récréatives (foyer culturel ou maison communautaire), les hangars de marché, les moulins
à écraser, la construction d'une unité de transformation du bois à proximité pour assurer
‘emploi des jeuries.
En marge de l'expression par les populations des besoins d'intérêt commun dont lu
réalisation assurerait un bienétre collectif, nous avons cherché à appréhender les
aspirations profondes des paysans au niveau individuel. Les besoins individuels que les
personnes enquêtées chercheraient à satisfaire en priorité si elles venaient à gagner une
29

somme importante d'argent sont nombreux et divers. Selon les avis exprimés, les besoins
individuels les plus importants concernent :

l'amélioration de l'habitat (91,76%) ;

l'investissement dans les secteurs de l'agriculture/élevage (52,94%) ;
l'équipement en mobilier de maison (42,94%) ;

la constitution d’un capital pour fonds de commerce (28,82%) ;
l'acquisition d'un moyen de locomotion : voiture, morocyclette (14,12%) ;

enfin, l’achat des ustensiles de cuisine (12, 94%).

CHAPITRE 3

EfatdealForet
3.1- HISTORIQUE DE LA FORET
3.1.1 ORIGINE DE LA FORET

Le plan d'affecration des rerres encore appelé plan de zonage du Cameroun méridional a
défini deux domaines forestiers :

- Un domaine forestier non permanent encore appelé domaine à vocations
multiples ou zone agroforestière qui est le domaine d'activités agricoles des
populations et d'attribution des forêts communautaires, des perits titres
d'exploitation er d'une catégorie de ventes de coupe. C'est aussi le domaine où
se déroulent les coupes de sauvetage consécutives à la réalisation de certains

grands projets agropastoraux ;

- Un domaine forestier permanent constirué des aires protégées, des réserves
forestières et des Unités Forestières d'Aménagement (UFA) ainsi que des forêts
communales dont l'exploitation se fair conformément aux prescriptions d’un
plan d'aménagement approuvé par l'administration en charge des forêts. Dans
ce domaine l’administration forestière peut attribuer certaines ventes de coupe
réservées exclusivement aux camerounais.

L'UEA 09 022 fait partie du domaine forestier permanent er plus particulièrement du
vaste ensemble de la forêt domaniale de production.

3.12 PERTURBATIONS NATURELLES OU HUMAINES

Ce massif forestier avait déjà fair l'objet d’une exploiration sous forme de licence (carte 2).
La licence n° 1821 v a été attribuée à la société UTC le 07 novembre 1997. Cette licence

avait expiré le 07 novembre 2002. Sa superficie était de 55 620 ha et elle couvrait
pratiquement 50 % de l'UFA.

Cette UFA éest aussi perturbée par les travaux antropiques du fait de sa proximité avec
certains axes routiers et des villages.

Cette UFA n'est pas encore classée dans le domaine privé de l'Etat mais, cette procédure
est déjà bouclée et le projet de décret a été soumis à la signature du Premier Ministre.

À ces perturbations, il faut également ajouter l'exploitation de la période de convention
provisoire, En effet, cette concession forestière à été attribuée à la société GAU
SERVICES en 2005 et sa convention provisoire d'exploitation a été signée la même
ié de trois assiettes annuelles de coupe entièrement

année. Depuis lors, elle a déjà béné
exploitées. La carte 3 présente la localisation des assiettes de coupes exploitées en
convention provisoire. Il convient de relever que la première assiette a été exploitée avant
la tenuc des travaux de la commission départementale de classement qui a fixé les limites
définitives de cetre UFA

Seules les statistiques d'exploitation des deux premières assiettes de coupe étaient
disponibles au moment de la rédaction du présent plan d'aménagement.

Les statistiques d'exploitation enregistrées au SIGIF (Direction des Forêts) de ces assiettes

de coupe regroupant les volumes effectivement abattus par essence sont contenues dans le
tableau 12.
LE 04

nyed sauo7 : PHP

0000P2 000071 G00004

O000ZL OCCOL4
Tableau 12: Potentiel exploiré dans les assiettes de coupe n°0 er 02 de l'UFA 09 622 pendant La
convention provisoire (2006 et 2007 respectivement)
Code SIGIE Essence j_=. Fons et TOTAL > . | éryairoe |
_ ; ieds | Volume |Pieds | Volume | Pieds Volume Î
1105 _|Arobé/Bonsossi .|__1B8l 117] 401! 4995] 53 6163] ___ 14,39
List [rai | 130, 1309] 452] 385|. 5142 |
Mosingui . |__232] 1412] 280! _ 2588 400!
Lroke : 108| 1588) 104] 2200 ___3878|
L Le /Adoum | 61] 702] 163 2861 3563!
[_ LIL [Dibérou/ Bibola 1701 1828 88] 1587) Hs
121 Dabéma / Ami d 69] 172) 2804 2963
|__1127 [Pacouk rouge | 135 828| 133] 1653 2481.
_1103 | Acajou de bassam 1 __| 181] 2312 2312|
1102 __|Acajou blanc | _2œ) 1481] | 1481
| 1489 | Onmbili/Angongui | | | 109! 1413 | 1413
_1211 |Ayous/Obéché 57 558) 87] 1293]
L__ IIS Kossipo / Kosipo _12| 186] 36[ 715 48. 96112
|. 1130 [Sie Cf 4 290) nf 2311 25 sal
1135 Tama 30] 101 18, 48 499) 1.17]
[1220 |Faké/Linba 25] 198] 24 __49] 422) __ 100
| _ 5 OUR 87 32] os!
__— 1,30 7, 8|____ 258 0,60
E 17| 126) Il 28] 241 0,56 |
D | L_s8l 8
Bilinga 25)  223/7 …. 25
Fromages : l 41 36 1 4
DISC | 24 160! ?
1113 |Dousiérouge 4 _xal _8l .
Ben. - | 7) _ 42) ML _. 6%). 4
Aie / Abel |  2| ul 8 ml 10 gi] 02!
Homba 2 117) ?| CR el L 0,16.
[1202 |Akp | À 9 50| _ ©] 50 0,12|
L Bahia 3 … #&8| 47] 8) _ 4? 1
1120  |Sapelh | _| 1 al L _ ____ai 0.10!
1119  [Kotibé 4 2 | h 4 29 oo7!
| LAIQ | Bubinga rouge : 2118) | 2 18) 0,04!
| 1108  [Ressé fonce | | Cu nt if 1 __003
210 Ava | | | 110 0,00
1238 [Nioëé | _ 4 0|___ à 0 0,00
[1554 JEmien | _ | 0} 1) 0 oc
1342 [ro Lo |__| il o ! __ol  oæl
L TOTAL __ f1si9] 127%62/2381| 30055] 3900| 42817] 100,00)

35
- une strate méridionale constituée des formations forestiéres.

Dans la strate forestière, les unités d'échantillonnage étaient disposées de manière
systematique à chaque 30° de latitude Nord et 15° de longitude Est.

Le maillage ainsi réalisé a permis de sélectionner 235 unités d’échantillonnage dont six
(168, 169, 170, 191, 192, 193) onr cadré notre zone d'étude

Cetre UFA se trouve, suivant cet inventaire, en partie dans la zone de forêt dense
sempervirente qui couvre une superficie de 7768 206 ha et représente 16,3% du
territoire national et la forêt congolaise ou forêt de transition qui couvre une superficie
de 8 841 020 ha et représenre 18,6 % du territoire national

Le volume exploitable quant à {ui est de 59,2 m° par hectare. Il est constitué en majorité
des essences suivantes suivantes par ürdre d'importance : le Fraké, l’Emien, l'Ayous, le

Tali, le Sapelli, Pllomba, l’Alep et le Dabéma.

3.3- SYNTHESE DES RESULTATS D’INVENTAIRE D'AMÉNAGEMENT
Li concession forestière 1078, constituée de l'UEFA 09 027 a été considérée comme une
seule unité de Comprage et de compilation.

Le taux de sondage prévisionnel à été fixé en fonction de sa superficie. En effet, selon les
dispositions réglementaires en vigueur, le taux de sondage doit être supérieur ou égale à
0,5 % pour une UFA dont la superficie est supérieure à 50 000 ha.

Au vu de ce qui précède, les données techniques de sondage de cette UFA onr été fixées
ainsi qu'il suit dans le rableau 13:

Tabl

113 : Caractérisriques du plan de sondage

[Superficie touale du massif à inventorier (ha) 61301!
Taux de sondage prévisionnel _ E : 1,1765 %
[Superficie à sondler (ha) Il Î 721,188 |
[Sun rficie en ha d’une placerte de comptage (250 m x 20 m) en ha _ | | 00]
[Nombre de placertes de comptage | L E Il En | | 1442
Lonsueur totale des layons de comptage (m) _ TT 360 554 |
| Equ idistance entre les layons de comptage (m) . 1 700

Lu = _ _

Cet inventaire d'aménagement à été réalisé par les Etablissements MEDINOPF agréés aux
inventaires forestiers. Le plan de sondage à été approuvé par le Minisrère en charge de
forét avant sa mise en œuvre sur le terrain Auivant attestation de conformité N° 0777/
ACPS/MINFOF/SG/DE/SDIAF/SISDEF/AË du 19 Juillet 2008 dont copie est annexée

au présenr document

Sur le terrain, 1322 placettes ont été effectivement sondées pour une superficie de 473
ha. Le taux de sondage effectivement réalisé est de 1,08%. Ce raux est supérieur au
minimum de 0,5% exigé par l'administration. La vérification des travaux sur le terrain a
conduir à la délivrance de l'attestation de conformité des travaux d'inventaire

37
d'aménagement N° 0922/ACTI/MINFOF/SG/DF/SDIAF/SISDEF/MBE du 21

octobre 2008 dont copie est annexée au présent document.

Le rapport d'inventaire d'aménagement a été approuvé suivant attestation de confurmité
N° 1075/ACRI/MINFOF/SG/DF/SDIAF/SISDEE du 22 décembre 2008 dont copie est

annexée au présent document

3.3.1 CONTENANCE

Onze strates forestières ont été identifiées dans ce massif (carte furestière). Nous notons
que cerraines d’entre elles n’ont été que très peu sondées voire pas en raison de la
méthodologie appliquée et de leur faible taille (équidisrance des layons). Les superficies de
ces strates ainsi que le nombre de placetres effectivement sondées par strate sont conrenus
dans le tableau 14. Les strates cartographiques qui ont été répérées sont présentées sur la
carte 4. La carte forestière élaborée À partir de l'interprétation des photographies
aériennes a été approuvée par le Ministère en charge de forêt suivant attestation de
conformité N° 1090/ACCE/MINFOF/SG/DF/SDIAF/SC/MP du 24 décembre 2008
dont copic est annexée au présent document.

Tableau 14: Liste des strates forestières sondées

Catégorie: Terrain
Strate [Nombre de placettes Superficie | Pourcentage
L PRIMAIRE ____
DHS b (B 448] 18 700,14| 30,51
|DHS CHPb | ___ 270] 11500,80 18,76
DHS CHP d 103] 5 460,68 8,91
DHSCPb. | 45] _2037,50 3,32
IDHSCPa | 53| 2185,45 3,57
DHSd | 6| 2713,70 4,43
DHS IN b 14 766,12 1,25
Sous total : 1002] 43 364,39] 70,75
_ SECONDAIRE ET CULTURE
SA CP d : Q 64,36 0,1
Sous total : o| 64,36 0,1
HYDROMORPHE |

MIT | l 104] 6602,74| 10.92
|MRA | 216|_10858,58| 17,71
Sous total: | 320] 17551,32 28,63
Le : MILIEUX NATURELS _ .

Eau o| 320,55 0,52
Sous total: 0} 320,55 0,52
TOTAL 1322] 61 300,61 100 |

A,

38
60 Vln,I 8P 8141S810; HE : &

3.3.2. EFFECTIFS

Tous les arbres dont le diamètre était supérieur ou égal à 20 cm ont été mesurés et classés
en deux groupes (principales ct complémentaires).

Les données d'inventaire ont été comnpilées à l’aide des tarifs de cubage de la phase I de
l'inventaire national de reconnaissance. Les essences inventoriées ont été regroupées en
classes d'amplitude 10 em selon leur Diamètre à Hauteur de Poitrine (DHP).

Les données collectées sur le rerrain ont été saisies et traitées avec Le logiciel TIAMA.

Les effectifs inventoriés par essence principale toutes strates forestières identifiées dans
l'UFA 09 622 sont contenus dans le tableau 15:

Tableau 15: Table de peuplement des essences principales routes strates forestières
identifiées dans PLIFA 09 022

Essences [Code | DME Tiges Tot. | Tiges Expl |Tiges/ha |%Total | %Exploitables |
lAlep 1304] 50! 124244] 32 389 2,03
[omba L 1324] 60] 93078] 44257] 1,52
Fraké / Limba 1320] Go] 86086| 55385 1,40
Padouk rouge 1345 60 80 030 39 289 131)
Niové _ 1338| 50] 68965 4 502 1,13!
Tali li46/ 50] 63752] 44645 104! 7
'Emien 1316, 30] 59606 40009|[ 7 097
[Evons [1209 50]  54088[ 23656 0,88
Dabéma 1310 60 47117 33311 0,77
Bahia 1204| 60] 43220] 6819 0,71
l'Azobé 11067 60] 39 859 13061 0,65
[Fromager / Ceiba 1321] 50] 3U108] 34285] 0,64
Ayous / Obeche 1105] 80] 36 264 15811 0,59
Ekop ngombé GE. 1600| 60] 35 368 3942 0,58
Movingui [121] 60] 32053/ 18692 6,52|

troko ilIé| 100! 31417 6775 0,51
Bilinga 1308 80 15224 1978 0,25 |
[1301| 60[ 7 14258 8881 0,23
[1601] 60| 15223 m1 0,22

[OnzabiliK 50| 11644 75851 0,19
Acajou G.F. 80 10957 375] 018
|Padouk blanc 60] 10519 2451] 017] 0,95]
Okan 60 9953| 6 869 0,16
Mambodé 50 7496 2423] 0,12
Dibétou 80/7029 1621] O
Kow 60] 5731 2649] 0,09
Kotibé 50! 502 1518 0,08
|Aningré À 60] 4841 997 0,08
[Doussié rouge L 80| 4754 l 631 0,08
Ekop naga akoloda 60 4615] 892 008
Bose clair 80 3 969 167! 006
Tiama 80 367] 7 1027 0.06

L Essel + [Code DME [Tiges Tor. Tiges Expl ÎTiges/h: 4 tal _| %Exploirables |
[Naga paralltle 7 [13361 60[ 3628 705 mu
(Bossé foncé [1109 | 80 3531. 353 0,07!
1122/ 100[  3452| 460 7 0,6

" 7 Î 3451 14] 0,24|
AningréR 0,14

| Acajou de bassam O,11
À, ajou blanc LL -_ 0,18|
LL 0.14

po 0,19
[Faro _—… 9,38
| Bongo H (Olon) 0.32
| Doussié bl : __0.04
Longhi __ 0.07
Moabi : _ A _ 0,04
[Onabil M E ÿ 0.16
|Andoung rose L 1 7 0,10
LAbam à poils rouges 1402/7 50| 704 ? Q.11|
ÏB 7 1207! &ol Q5Û 004!
0,05

(Tati Yaoundé _0,00!
Lotofa Nkanang_ 0,0?
[Faro L 0,00!
| d.0?

5 600!

“Assamela / Afrormosia | | se le L 85: œ60!
Abam fruit jaune 50 83 0,02
ES 60 5 0,0?

60 83 0,00!

__ 6! 83 © 0,00

_50{ "8] 0 0.00

| 1109642) 74738300 100,00

De la synthèse de ces données générales d'inventaire, il ressort un total de 1 109 642
tiges d'essences principales toutes strates forestières confondues dont 473930 sant
exploitables soit 42,7%, ce qui démontre qu’il y à dans ce massif forestier un certain
équilibre entre les tiges de petits diamètres et celles de grands diamètres. Il faudrair donc
prendre des mesures particulières lors des abattages afin de préserver les sujets d’avenirs.

On constate en outre que près de 75 % des effectifs inventoriés est représenté par treize
essences principales qui sont dans l’ordre décroissant de leur représentativité (diagramme
3): l'Alep, l'Homba, le Eraké, le Padouk Rouge, le Niové, le Tali, l'Emien, l'Evong, le
Dabema, le Bahia, l’Azobé, Le Fromager et l’Ayous.

Cette représentativité remarquable de ces huit essences sur toutes les essences principales
inventoriées ne remet pas en cause la diversité spécifique de ce massif forestier, mais, elle
traduit de façon évidente la faible représentativité numérique de certaines essences

principales. En effet l'inventaire d'aménagement à repertorié dans ce massif forestier 62
41

essences principales sur les 71 exisrantes. Par ailleurs 442 espèces ligncuses ont été
identifiées lors de l'inventaire d'aménagement de ce massif forestier.

Diagramme 3: Représentativiré des effectifs des essences principales invenroriées dans
l'UFA 09 G22

% effectif total

Alep
ll'omba
Fraké
Niové
Tali
Emien
Eyong
Dabéma
Bahia
Azobé
AYouS
Reste

Padouk rouge
Fromager

La carre 5 illustre clairement que les essences principales inventoriées sont réparties dans
rout le massif,

Les tiges exploitables quant à elles sont représentées à plus de 81% par les mêmes
essences. La carte 6 présente la distribution des tiges exploitables.

42

cp

CMÉCATETS
eursé01 Ol-
ewsesil 3|-

DES

En

Da

s8611) saiswel

ocaa5z

L14

(eu/sa6l1) soiqeloidxe say ssb uonnqluisiQ : 9

La structure diamétrique générale de ce peuplement est représentée par le diagramme 4

ci-après :

Diagramme 4: Distriburion générale des effectifs des essences principales inventoriées par
classe de diamètre toutes strates forestières confondues de l'UFA 09 022

Cetre distribution générale en exponentielle décroi

Effectifs

200000
180000
160000
140000
120000
100000
80000
60000
40000
20000

12 3 4 5 6 7 8 9 10 11 12 13 14

Classes de diamètre

ante à pente plus où moins forte

présente la forme d’un J inversé. C’est une distribution d’un peuplement forestier en
équilibre donc à régénération constante dans le temps.

Cer équilibre général s’observe pour certaines essences. Par contre d’autres présentent des
structures assez variées (en cloche, exponentièlle à pente forte, étalée). Les structures
diamétriques des essences principales sont présentées dans les diagrammes ciuprès.

Effectifs

° Structure en exponentielle en J inversé

Praatareovnenu ras erassmnvnm

Eyong Azobé |

Éffectits
;
Effeotifs

MÉFFIÉFIEE

VIrés eo résident a

Classes de diamètre Classes de diamètre! Clacses dé diamètre

45
ARR Doussié rouge Niové :

u « Lo
x È É »
$ £ B cs
£ È È
ri ä Sr

Doris oresenuu Visé seresenneun

Classes de diamètre Classes do diamètre)

° Structures en exponentielle décroissante à pente plus où moins forte

Bossé clair Sapelli | | Aningré A |
|
# L »
Ë $ || £
ü M ü
|
Visassresuunnu Fr sss rose eue Vrss ss rsemnvnn
Classes de diamètre Classes de diamètre Classos de diamètre;
Bahia ! flomba Mambodé
# L #
$ 5 Ë
|
Ë | à 1ë.
Ë | Ë
où [ü Ë
| | |
|
Visaserso eue Dress nr enen te PEACE
Classes de diamètre Classes de diamètre, Classes de diamètral
: =
Padouk blanc | Padouk rouge | Taïi
|
» # ÿ
Ë | | à Ë
Ë. à Ë
| |
Classes de diamètre Classes de diamétrel Classes de diamètre
op ngombé grandes
fouilles
#
2
£
£
m1]

trs cserseeueou

Classes de diamètre

46
Effeotifs

Effeoulis

Effectifs

Effectifs

| Ayous / Obeche

Classes de diamëtrei

* Autres structures

Acajou à grandes folioles

Acajou

Les structures diamétriques en cloche

blanc

Fraké / Limba

Effectifs

prsisairiseunenus |

Classes de diamètre

Acajou de bassam

Es $
3e H
Ë #
| FR ü
| “ |
sismresureou srrtsertsenvnn irrasereennen
Classes de diamètre Classes do diamètre Classes de diamêtre
Dibétou Framiré
“ a
Su É«
= £-
ü ü +
= =
1 ”
saserssenmun | Vrdessratmuenuu tirussrmemennu
|
Classes de diamétre| Classes de diamètre Classes du dlamètre
Iroko Kossipo Kotibé
1 |
# ia
s S
£ £ :
ü ü

Page rasæummu

Classes de diamétra

s456

Classes de ismètre|

résmiout

rai essrssmnnnmu

Classes do diamètre

47
Effectifs

Effectifs

Effeoufs

Effectifs

sas srveumununmu |

Classes de diamètre

Aningré R

tistseraseneumm

Giassos de dismétrel

Longhi

rrswnean

Classos de diamôtro|

Aiék / Abel

Effectifs

Effectifs

Effeetifs
PRÉÉFSSESS.

Effectifs

Sipo

trsusernswoneuwu

Classes de diamotre

Bonge H (Olon} |

va eternsenven

Cinsses de diamètre)

Lotofa / Nkanang

sounsou |

Giaseoe da diamètre

Andoung brun

Tiama

Effectits

Daysseroomnenn

Classes de diamètre

Bubinga E

Effeotifs

Vis trsrecenens

Classes de dlamètee

Movingui

Effetifs

tir ctersrenneu

Giansgs de diamétre

Andoung rose

Effects

tro tseenemnaun |

Classes de diamètre
|

Biinga

raswuuon

Giassos do dlemétre|

Effectifs

IIS ÉESES

tips ssriumenne

tasses de diematre,

Dabéma

1rsasures

muwau

Classes du diamètre

Classes de diamètre

Effectifs

RESTE wa u

sivr

Cissses do diamètre]

48
u
FES
Êr
M
>
ss
Visas rsouevou
Classes de dlamètre
— — — mn
Gombé |
Ê
È
ù |
Vds or ervumeu
|
Classes de diamètre
Naga parallèle
5. |
Bo
ë
LÉ
di se
ï |
Vaste rune
Classes de diamètre |
Abaro à poils rouges |
qu
$
È
ÿ

MEVETEFEELET

Ciassos de diamètre

Ekop léké

Effectifs

esvresumuum

8 de diamétre

Faro | | Fromager / Ceiba
u
È
ë
ü
| 5 |
Vrsssstarensnu iriisneveunnen
Classes de diamètre Classes de diamètre
Koto Mukulungu
|
" u
5e Ë
?= Î
ÿ ü
re
vrrereiesenman | rater snunun
Ctasaon de dismètre | Classes de diamètre
Okan Onzabili K
£ £
$ E
£ Ÿ
ü ü
|
rrdcsossenen Viadeo rsomunmete
Classes de diamètre Classes de dlamètre
Abam fruit jaune Abam veai
# È
$ $
HA £
ü ü
vrrassrrimmman Drsrsersserensn
Classes de diamètre Cinssos de diamètre
Ekop naga akolodo | Ekop naga nord-ouest
|
£ [1.4
È Ë
ÿ ü

Classes da diamé

RENE

Classes de diamètre

49
Ekop ngombé mamelle Faro mezilli : “Onzabili M

Effectifs

Effectifs
Effeotifs

Larson resouenn rats 0termneot

Classes de dlamètre Classes do diamètre Classes de diamètre

Tati Yaoundé

Effeotits

Vrsarmreseneu

Classes do diamètre

Dans l'ensemble on constate qu'il y a plus d’essences qui présentent une distribution
quelconque avec toutefois des cffectifs appréciables dans les premières classes de
diamètre. Ceci rémoigne que cette forêt dispose suffisament des tiges d'avenir autrement
dit les inrerventions dans le cadre de l'améliuration du peuplement de la deuxième

rotation vont consister essentiellement à favoriser les tiges d'avenir.

3.3.3. LES ESSENCES ENDEMIQUES

Selon les travaux réalisés par J. VIVIEN et J.J. FAURE certaines essences invenroriées
doivent se retrouver en petite tache dans certe forêt par rapport à la description des
espèces floristiques du Cameroun. [l s’agit de Andoung Brun, du Bété, du Faro er du
Lotofa. Il faut y ajouter le Wengué qui qui ne fait pas partie des essences principales TOP
50 mais qui esr très prisé par l'exploitation. Les statistiques indiquent que sa densité est
de 0,3 tiges/ha donc suffisament représenté. Par conséquent son exploitation ne créée
aucun préjudice à sa survie.

vutes les essences endemiques faiblement représentées seront exclues de l’exploitation.
Toutes l demiques faibl p lues de l’exp

3.3.4 CONTENU
Les volumes des différentes essences ant été calculés sur la base des tarifs de cubage de la

phase 1 de Pinventiire national.

Le tableau 16 présente la table de stock pour toutes les strates forestières confondues.

50
Tableau 16: Table de stock toutes strates forestières confondues

Essences ; | Code DME | Vol. totaux | Vel. Exploitables Vol/ ba | % Total | % Exploitables
Fraké/Limba  |1320| 60] 419537 345 113| 6,84 8,521 9,55
[Tomba 124) 60] 41117] 297976] 6,54| 8.14 [8,24
Dabéma 1310[ 60! 400851! 370 364] 6,54 814] _ 1025
Fromager / Ceiba |1321] 50] 383 144 373447] 625] 7,78 _10,33
Tali 1346| 50] 378136 540 784] 6,17 7.68 9,43
Padouk rouge __|1345| 60] 333388 __240993| 5,44 eu] 6,67
l'Alep | 1304! 50] 326 793 7154098] 5,33] 664 4,26
Emien [1316| 50] 29398 255960] 480] 5,97 7,08
Ayous / Obeche [1105] 80] 257663 [188103] 420| 5,23 5,20
lroko __ _ |1116|] 100! 186415 999341 3,04 379 2,76
Evong [1209 Sol 180495 139215) 2,94 3,66 3,85
Movingui [1213] 60] 158728! 133561] 2,59] 3,22 3,70
Niové 1338[ 50|[ 133478[ 18 785 3 271 _0,52|
Azobé 1106[ 60] 118 768 91 397 2,41| 2,53
Bahia 1204| 60 94536| 44145] 1,54] 1,92 1,22|
Aiélé / Abel | 1301 60] 92474 81 110! | L88 2,24
Ekop ngombé G.F. | 1600[ 60] 86712] 23879 | 1.76 0,66
 Dibérou 1110] 80/ 81515] __39 544 1.66 109]
lOkan 1541] 60 74426 61934 LS 1,88 |
|Onzabili K.. 1342|7 50] 63313 55885] 1,29 1,55
Acajou G.F. TOI) 80] 54635 32025 | LIL 0,89!
Bilinga l 1308| 80 54080 16 189 1,08 045
Padouk blanc 1344]  60[ 30016 12377 0,61| 0,34
|Ekop ngombé M. |1601| 60] 29470 5944 [ 0,60 0,16
(Koto [1326 60] 24357 ___ 1809]. 0,49 0,50)
Mambodé 1332] 50] _ 24128] 145621 0,49] 0,40
[Faro ___ [1319] 60 22120). 21213 045 0.59!
|Sipo _[1123] 80 18 003] 14015 __ 0,37 0,39
|Kossipo It1z] 80 17834 12895) 0,36 0,36|
|Tiama 1124| 80] 17132 10 447 0,35 0,29
Sapelli 1122] 100 14 369 6453 0.29 0,18
[Bongo H (Olon) |1205| 60 12847] | 12 238 [02% | 0.4
Acajou blanc 1102| 80 12 166 8383. 0,25 023
Ekop nage akolodo | 1598[ 60 12 041 4 889] 0,24 0,14
Doussié rouge 112] 80] 11528 4 807 0,23 0,13
INaga parallèle "| 1336] 60) 7 10273 _ 4252 021 0,12
[Kotibé _[uis] 50! Jo1sé [5687] 0, CIE 0.16
| Acajou de bassam | 1103] 80 9617] 4 064| ,16] 0.20 0,11
Aningré À 1201} 60 8799 4548] 0,18 0.13
Ekaba [1314] 60 8275 338]. 0,17 0,09
Bossé foncé 1109 80 | 72371 2 644 0,15 0,07
Andoungrose [1306] 60[ 709%] 5750] 0.14 0,16
Onzabili M_ 1870[ 50] 6219 5 739 0,13 0.16!
| Bossé clair 1108 | 80 61601 186] 013] 003,
AningréR [1202] 60 5 005 2567 0,10 0.07
Moabi _ [r20f 100 4992| 2217] 7010] oo]

_ Essences _ [Code|DME Vol. roraux | Vol. Exploitables |Vol/ha | % Total | % Exploitables
Doussié blanc lui, 80)  42i7 2484] _007| _ 009 0.07
Bubinga E 1207] 80! 562 26661 7 6.07

|Longhi I210| 60 3325 2010 0.07

Abam à P.R 1402{ 7 50[ 7 2940] 2546] 006!

Mukulungu 1343] _60l _ _2543| 2 405 0,05

Andoungbrun | 1305] 60) 17981 __ 128

[Lotofa / Nkanank | _864 COR

Framiré. 586] 586

lassamela 1104] 100! 545 ù!

(Tali Yaoundé __ [1905 50] 336 ©

Abam fruit jaune 1409 50! 253 253

Faro mezili  [1665| 7 60] 250 0
[Gombé [13221 60) L& __8

[Ekopiéké 7 [159%]  60f 135] ol

EkopnagaN.Q [1599] 60) 135) 0 000

| Abam vrai 14197 50 1H © _6,00

Total | D] | 4924805 361424) 100

Il ressort de cette table que les essences principales inventoriées dans rout le massif ont un
volume brur cotal de 4924 805 m' dont 73,39 % (3 614 274 m°) est exploira

ble.

Le volume brut total est constiué à près de 69% par dix essences que sont le Fraké,
l'Homba, le Dabéma, le Fromager, le Tali, le Padouk rouge, l’Alep, l’'Emien, l’Ayous et
l’Iroko comme l'illustre le diagramme 5.

Diagramme 5: Représentariviré des volumes bruts totaux par essence principale toutes

strates forestières confondues dans l'UFA G9 022

Volumes totaux

© Tai

\- Padouk rouge

52
Le volume brut exploitable quant à lui est constitué également à près de 69 % des dix
essences citées plus haut même si l’ordre n'est plus identique. Le diagramme 6 présente la
répartition des volumes bruts exploitables dans toutes les strates forestières dans l'UFA 09
027.

Diagramme 6: Représenearivité des volumes bruts exploitables par essence principale
toutes strates forestières confondues dans l'UFA 09 022

Volumes Exploitables

Ayous / Obeche…

A 7

Padouk rouge
En —

Ta

Fraké / Lirba DapaTe

Ah, mn Ji,

Le volume brut exploitable moyen est de 58,95 m° par hectare. Il est équivalent à La
moyenne de 59 m° par hectare calculée dans le cadre de l'inventaire national de 2005
pour ces types de forêt.

3.4 PRODUCTIVITE DE LA FORET
3.4.4 ACCROISSEMENTS

Les accroissements urilisés dans cer aménagement sont ceux des fiches techniques
annexées à l’arrêté 0222. [ls sont donnés dans le tableau 17 eiaprès pour les essences
principales inventoriées.

Tableau 17: Les accroissements des essences principales inventoriées

[Nom commercial | Code | DME AAM | [Nom commercial | Code | DME AÂM|
[Azebé lies. 60 | 0,35 Movingui h213 | 60 | 05 |
| Doussié blanc pu | 80 04 [Andoung brun 7 1 305 60 | 0,5 |
PO LUE | 80 [04 | (Dabéma 1310} 60 | 05 |

[is | 50 To (Ekabr 1314 05 |

| iso [oo [ot] [Gombe” [52 |
[Bubinga E 1207 | 80 | 04 Koto L 1326 | |
[Evong [1209 | 56 [04 |  [Mambodé | 1132 j
LLotofa / Nkanang Liziz |_50 ) 0,4 Naga 1335 J

[akp 7 [1304 [ 50 [ 64] [Nagapanllèle

Bilinga 11308 | 80 0,4 | Abam à poils rouges
|Niové 338 | 50 0,4 Abam fruit jaune
IGkan 7 [1341 | 60 | 04 |  lEkopieke L
Tai L 1346 [50 0,4 | Ekop naga akolodo
| Zingana 349 | 80 | 04. Ekop naga N.O.
Owang bi bikodok ___| 1868 1 50 _04 Ekop ngombé gf

Bubinga r rouge | 1206 80 | 0,45 | Ekop ngombé m

ibinga rose ____|1208 | 80 | 045 [Onzabili K =
(Padouk blanc {1344 | 60 | 0,45 Onzabili M
| Padouk rouge | 345 |_ 60 | 0.45 | l'Acajou EU :
été _[1107 { 60 | 0,5 | Acajou blanc [LI
chir _ [IL08 | 80 | 05 |  |Acajoudebasum |]
foncé [1109 | 80 | 0,5 |  |Dibétou
116 | 100 | 0,5 Framiré
ll 7 | 80 | 0,5 | Bongo H (Olon)
122 | 100 | 05 Aiélé / Abel
(Sivo | 123 80 | 0,5 | Faro
Tama h L = [1124 | 80 O5 Fraké / L imba :
| Aningré À __ [1201 [| 60 os | Iomba LL
E Aningré R_ 202 | 60 | 0,5 | l'Ayous / Obeche
(Bahia 7 (1204 | 60 | 05 |  |Emien |
CLonghi_ 210 | 60 | 0,5 | {Fromager / Cciba

Ces accroissements sont constants par classe de diamétre. Mais, dans dans la pratique, ils
sant le plus souvent élevés pour les arbres de petit diarnètre ce diminuent au fur er à
mesure que les diamètres augmentent.

3.4.2 MORTALITE

Elle est définie comme étant la mort naturelle des arbres. Dans une forêt naturelle en
équilibre, cette mortalité est très élevée chez les jeunes tiges et diminue ait fur et à mesure
de leur croissance. Elle devrait de ce fait varier par classe de diamètre.

Elle a été toutefois fixée dans les fiches techniques de l'arrêté 0222 par l'administration
en charge des forêts à un taux constant de 1% du peuplement résiduel pour toutes les
classes de diamètre.

3.4.3. DEGATS D'EXPLOITATION

Les activités d'exploitation occasionnent souvent des dégâts sur les arbres qui restent sur
picds. L'intensiré de ces dégâts varie en fonction des opérations forestières. Parmi les
activités dépâtrices, nous pouvons citer en premier l'ouverture des routes et des parcs à
grumes, suivi du débardage, de l'abattage et d’autres activités telles que l'ouverture des
layons d'inventaire, la matérialisation des limites extérieures du massif et des assiettes de
coupe.

Ces déyâts ont été fixés par l'administrarion en charge des forêrs dans l'arrêté 0222 à un
taux conseant de 7% du peuplement résiduel.

Sa
CHAPITRE 4

Amenagementpropose

4. 1- OBJECTIFS D'AMENAGEMENT

Le plan de d'utilisation des terres couvre actuellement la moitié Sud du Cameroun. Il
définit un domaine forestier non permanent constitué de terres à vocation multiple er qui
constitue également la zone par excellence des activités des popularions, et un domaine
forestier permanent dont la plus grande partie est constituée des concessions forestières

{UFA).

L'objectif global à court et à long rerme de l'aménagement des forêts de production du
domaine forestier permanent est la production soutenue et durable du bois d'œuvre.

L'aménagement de l'UFA 09 022 s'inscrit dans ce sens. Il vise à assurer une production
sourenue er durable du bois d'œuvre en particulier et des autres produits forestiers ec
services en général. [| a comme objectifs spécifiques :

" La réalisation des affectations à l’intérieur du massif sur la base des normes
d'intervention en milieu forestier et en fonction des strates forestières
cartographiécs ;

" Ja mise en place d’un systéme de gestion de chaque série issue de l'affectation
des terres réalisée dans le massif. Un accent particulier sera mis sur la série de
production ;

"L'élaboration d'un programme sylvicole à appliquer au massif forestier pour
l'aider à se reconstituer aprés exploitation et préserver ainsi à long terme sa
capacité de production ;

" La fixation des mesures visant à assurer la protection des autres ressources
forestières (ressources fauniques et produits forestiers non ligneux) pendant er
après l'exploitation :

"L'évaluation de la rentabilité de lexploitation de ce massif forestier pour
s'assurer que les options de gestion propasées dans cet 1ménagement soient être
respectées par Le concessionnaire.

4.2- AFFECTATION DES TERRES ET DROITS D'USAGE
4.2.1. AFFECTATION DES TERRES

La carte forestière élaborée ressort onze strates forestières dont six sont considérées
comme forêts primaires malgré leur différence de densité et de niveau de perturbation et
même d'accessibilité (DHS b: DHS d; DHS CHP b; DHS CHP d, DHS CP b, DHS
CPd). Elles seront affectées essentiellement à la série de production.

Une srrate forestière primaire (DHS Bb in) est inaccessible à cause des fortes pentes. Il sera
affecté à la séric de protection.

Une strate constituée de forêts secondaires en pleine reconstitution {SA CL d). Cerre
strate faiblement représentée n'a pas été sondée. Bien que son potentiel soit considéré
comme nul, elle sera affectée à la production de la matière ligneuse.
Les terrains sur sol hydromorphes (marécages er eau) représentent environ 29% de la
superficie totale du massif. Ce pourcentage non négligeable prouve que le massif est bien
arrosé. La prépondérance des Marécages Inondés en permanencet (MIP) témuigne que les
le relief est assez plat. Selon Les normes d'intervention en milieu forestier er par soucis de
protection des plans d’eau, les marécages inondés remporairement sont exploitables en
saison sèche. De ve fait ils seront affectés à la série de production. Par eontre Les
marécages inondés en permanence et l'Eau sont affectés à la série de protection.

En résumé, ce massif forestier est subdivisé en deux séries :
- Une série de production ;
- Une séric de protection ;

Les superficies de chaque série sont consignées dans le rableau 18 et leur localisarion

présentée sur la carte 7.

Tableau 18: Superficie des différentes séries identifiées de l'UFA 09 022

Strate D Se Total

mt, | Protection | Production |
(DHSb | 0 18 700,14 | 18 700,14 |
|DHS CHPb 7 Gi 1150680) 7 1150080)
DHS CHP d 0 5 460,68 5 460,68,
|DHS CPb 0 203750Û 2037.50!
DHSCPd | 0) 218545] 2185.45
(bDHSd _ | ol 271320[ 7 271.0
DHSINb | 166,12! OT 766.12,
SA CP d | CHI
EE RE D 1 ral
MRA | 1085858) ol 1085858!
Eau 7 m0] of 77 320,55
[Total 11.945,25 4935532] 46130061!

4.2.2 DROITS D'USAGE

Les droits d'usage où droits coutumiers sont ceux reconnus aux populations riveraines
ë Pop

d'exploiter, en vue d'une utilisation domestique, cercains produits forestiers, fauniques et

p , 1

halicutiques à l'exception des espèces protégces.

Les populations riveranes usant de ces droits d'usage devront se conformer à la

réglementation en vigueur car lorsque la nécessité s'impose, l'exercice du droir d'usage

peut être suspendu temporairement ou définitivement, par le Ministre en charge des

forêts.

Sur la base de la vocation principale de ce massif forestier, les activités que les populations

pourront continuer à ÿ mener et qui rentrent dans l’exercice de leurs droits d'usage sont:
OO00E£ d00063

uogosalôid sp ouos D

UoronpoId 8p SU

Ce0 60 VAN. 8P SUONERSLE S8p SHET : Z SHET

90C0rz 200024 COG0Lz CO000Z

- La collecte libre des produits forestiers non ligneux (PFNL)

Les populations riveraines de ce massif forestier continueront à y récolter librement le
bois de chauffe er les petits marériaux de construction (liane, rotin, bambou et même les

perches ….)

}. I en est de même des plantes médicinales er des autres produits qui rentrent

dans leur alimentation quotidienne (fruits sauvages, chenilles, feuilles, miel, écorces et

mêmes racines...)

- La chasse traditionnelle

Cette activiré devra se dérouler conformément à la reglémenration en vigueur.

- L'agriculture

Cerre activité est interdite dans le domaine forestier permanent.

La conduite de toutes ces activités par affectation à l'intérieur de ces UFA est

donnée dans Le tableau

Tableau 19: Conduite des activités par affecration à l’intéricur de la concession 09 022

9.

| Série 2 à
SR se Production Protection
[Activités CREUSE S EU a JL
| Exploitation forestière Elle se fera conformément aux prescriptions du présent plan {r rerdite |
ntérds
industrielle d'aménagement après son approbation _{
Extraction de sable et de |autorisée mais elle doit être bien controléc le lor long de certains Ererdie |
nterdite
latérite marécages inondés remporairement
_ : A Activité autorisée mais à bien contréler en raison du deficite ;
Récolte de bois de service Interdire
… d de régénération observé sur les structures diamétriques …
Récolte de bambou et de L. .
: autorisée Interdite
|rorin
L Autorisée mais devra se conformer à la reglémeurarion en
Chaske de subsistance Interdite
— _ _ _ vigueur 1 _ :
k Autorisée mais Pucilisation des produits toxiques dans les :
Pêche de subsistance | Interdite
| _ [méthodes de pêche à promouvoir est interdite à |
Ramassage des fruits Autorisé mais À bier n reonreéler pour évirer d'augmenter Le :
| Interdire
ls
LC Cueillerre de subsistance | s Interdite
Smrictement interdite en raison de la vocation principale de
Agriculrure Interdite |
| D ce massif foresrier
| |
L coupe en exploitation avec l'accord du concessionnaire après &
$ciage sauvage interdit

une autorisation spéciale du MINFOF (l'exploitation des

rebus et des grosses branches pouvant être envisagée)

|
__—

59
4.3: AMENAGEMENT DE LA SERIE DE PRODUCTION

Sur la base de l'affectation des rerres ci-dessus cffectuée dans ce massif, les données
d'inventaire de départ ont été reprises pour en exclure celles de la série de protecrion qui
ne sera pas exploitée.

Ce vraiement des données a abouti à de nouvelles tables de peuplement et de stock
{tableaux 20 er 21 ciaprès). Les distributions des données de ces tables par classes de
diamètre sont présentées dans les tableaux 22 et 23.

Tableau 20 : Table de peuplement de la série de production de l’'UFA 09 022

de 4. = Code] Tiges/ha | Tiges total | Tiges >= DME |

13%, 21 _27592|

|Frake [ 55) 48 890!
[omba 151 35 879
18 770!

2 __ 4000!

= | I 54 600

Evong 49191] 21417
| Tali  , | ME 48617] 33 441
[Dabéma 1 1310] 079] 39204] 27663|
L'Azobé jt @71) 35254) 11352)
Fromager r Ceiba 1321] 0,68 33 780 29 861
_ __1tû | 337 - 361 |

| Ayous / Obeche _____1 32416, _13892|
(Bahia 31657 4 607
E LL 27158) 6072
|Movingui 26636| 15 548
lEkop ngombé grandes feuilles 1 8678) 3138
Es [1301] 0,26! 12649] 7976
|Bilinga 12 300 | 1677
|Onzabili K = 10 384 6 745
lAcajou à à grandes folioles 702) 9943 3614
{Padouk blanc U 018] _ 8957|. 1629
(Ekop ngombé mamelle__ o16| 789417 5%
LOkan QI5| 7350] 5 106
[Mambodé G,12 52787|_ 14is|
|Dibétou o,11 5604] 7 1319
|Kotibé 0,1 472| 148
AningéA G09] 4237 897!
! Doussié rouge : 0,09 4452 ( 631}
E 0,09 4406| 2028

EH 0,07) 3458 167|

0,06] 2825 521|

h 0.06! 3020 252

sipe. n 0,06] 2922 Loi!
[Sapeli 0,06| 2940! 250 |
ÉTiama | 0,06 3159 826
Acajou l ne. : __0,05 _2568| ___ 757]
Aningré R _ 0,05| 669!
Ekaba 0,05 670

60
+ 2 e | Tiges/ha | Tiges total | Tiges >= DME ]

005, 2504 390

Niga par [ 005) 504
Sipo 7 0,05! 919
Bongo H (Olon) L_. 0,04! _ 1125
Doussié blanc 0,04) 1901| | 212
Faro _ 0,04 2001! 1622]
| Andoung rose 0,02 | 917! ___477
[Longhi 082  o8i 7 251
[Moabt __002] 82 190
[Onzabili M | h [0,02 925] 678]
| Aham à poils rouges O,01| 503! 419]
Bubinga E __ O1] 421 169 |
Mukulungu _ il [ 0,01 | 337] 252]
| Abam fruit jaune CIE 83 _83|
Abam vrai … O0 ___ 82 ___ 9

| Andoung brun 0 85 5
Assamela / Afrormosia C0) 85 0
Ekop léké … E 0! 831 ____ ©!
|Ekop naga nord-ouest. ë _© 83, ___ oO]
Faro mezilli L o! __106 ©
Framiré ___© 831 ___83|
|Gombé D of 85 0
[Lotofa/ Nkanang : 0 162 LI 8
[ait Yaoundé CU ; 0 pi ol
[Total 18,38| 907 198 394 440

Tableau 21 : Table de Stock de la série de production de lUFA 09 022

[ Essence __ [Code] Vol./ha Vol Vol.>= DME_ |
[Fraké / Limba_ ____| 120 ____ 376253] 308 847|
|Dabèma [7 lue 33560 310159
|Fromager / Ceiba 132] 77 335430) 327 522
[Homba_ | [__j1324| [326079] 7 246088
Tai D [546 285538 156 042|
Al __lu504 ___ 272075 129 379
LEmien _ _|1H6) ___. 251895) 219450
Padouk roux | __ [1345 244 402 174 238 |
l'Ayous / Obeche [es | 229353 166 134|
[coko CT 1116 165051 7 so
[Eyong n {120 7163109 124 520
|Movingui RE [ 132760[ 111633
| Niové _ ___{[1338| LL 107 900! 16 734
on _ [iidé ___ 100910] 7744
Aiélé/ Abel ___ [iso _83418[ 73532
Bahia _____ |u204 65 276 [29103
[Dibérou L HO L 3 6%| _31390
|Onzbil K 1342 59 194! 52 529

61
___ Essence” | Code | Vol./ba | Vol. | Vol. >=DME _|
Okan _. (1341, 12] 55 426 50 539
Acajou à grandes folioles on 50 79% 731392
LEkop ngombé grandes feuilles _| 1600 50 659 19730
[Bilinga H 1308 43500] 14289
Padouk blanc _ 1344 24 216 __8300
Koto. l [ ES 20 115 15192
| Ekop agombé mamel 1601 _18150| 4767
Faro _ . 1319. 17875 16 968
| Mambodé _ 1332 17 622 7 9399)
[Sipo D 17480! 14 015
| Kossipo 162341 12 190
[Tiama | : i4 381 __ 831
| Doussié rouge 11102) ____ 4 807}
|Acajou blanc __10 820! 7 518
Sapelli 10441] il 3254
Bongo H (Olon) 10 312 __ 9683]
lKotibé | 2 597| 5346
| Acajou de bassam 9203) _ 4064
[Aningré À E __7802 4 106
Ekaba_ 0,16 7 685 _ 3328
[Nage parallèle 0,14) 6 949 L 3355
Andoung rose _[1306/ ©, 14 6 904 5750
lEkop naer akolodo [15981 0,13 6485) 2203
TBossé foncé [1109] 6,12 5983 | 772012
|Bossé clair __[uos| 0,11 5640] __ 1186
Onzabili M 1870] 0,10 5071 _ 4591
[AningéR [1202] 7 0,0 46551 7 2567
|Doussié blanc [ii] 68 __4u2| __ 2484
|Moabi _ 1120) 0,08! __3901 __. 2217)
Bubioga E _____. 11207 0,07|. 34341 L 2 666
Mukulungu 13331 0,05 2543 2405
| Abam à poils rouges __[1402) __ 2043
LLonghi _ 1210 1392
Andourg brun _ 1305 | 1 798
|Lotofa / Nkanaug 1212 | 788
Framiré “frs __ 586
Assamela / Afrormosia lire [ o
Abam fruit jaune _ | 1409 253
Faro mezilli __ [16651 01 0 __©!
[Tali Yaoundé _1905 | 0,00 147| _9©
Gombé _____________ [1322] oo! 138| o
LEkop naga nordouest___ |1599| 0,00! 135) ol
[Ekopléké L _|1596[ 000! 55 o
Abam vrai : | 1419 0,00 |_ _____134 0
EL Total 82,78 4085 535] 3029 300)

62
en
o

lüuniq Funopuy |

867 O1 | TT dry

Si 711

6 mu |

| — SuEUEEN / tJ0i07 |

Et

1S SR Buok

E LL _ a Snquy

a (eO) H SuO

éil LE l ua

[EE él | valu

REX Et ETES

ES JEE um T |

UE GE D _SS

£ 97 mods

Ÿ o IA

air [0 o To SEE. UNE squoy
ztér | LOT [eg ES cHROY
j8st2z |9o! éézl El 100€ | oo |
<e Q 0 _ 0 a ENTUTAE
zSry 10 10 © Tibé 28n01 HSSNOG |
1061 {0 Q | £8 Ÿ 16 Juejq pin
rs 10 6 [EN [rot CS non
070 € û 0 Q 087 Jou0] 355609
She ; CE OLE _ En ep 75504 |
VETSE |G9L ùe9 Q Lt Té0€ ETS
OIpTE Jicr épb1 606 OL ElGr | 299300 / moiy |
se 10 © ESOUIONY / [ESS
ST8T 0 GL 1ouSsiq 2P NOFEDY
Sos ? fo Il _ 7 ue]q nofesy
[ft66 0 288 (be “JDE nome
mA A { FI [ +" £ | 9 ETES =]

LEO 60 FAN OP Uononpoid op auss e] 1004 annuup 3p sssep> ed safedtourid sus sp UONNANN( TT TETE L
LE]

[ser 06 Tarr 6 [oror lpzi 91 [eo c [tiB ec [CLS PE [pos 59 [r80€S CREME TWLOL

Dé jo je jo où lo [0 o [fo ) Tsor | PPUNOEE HET,
[ete |0 [S8 [90 5  |æ | Es oE8T | AIRaEUC
CURE ICS CES © CE soor | IIEOU OZ
PSE 0 l 10 CRIE 11097 | “N #qtuoëu doxg
8L981 ,9 0 és jo 8 _Joizr Jéfr 001 | ro suou dort)
8 0 D o 2 ÿ 1d 6651 Î ON eu do
post o 0 [0 IT6 S6£l veu doyg
8 0 o 0 ET PRIS |
[8 o o_ {à D CC
ICS 9 0 Ù l601 USERS
LOS 0 © ù ZOHT | __ SBnor pod e wegyr
[LI98+ ii Jetoi |E SE TL
|68S 65 é _ |[o  féiir jé 8 SAnor pnope
[1568 CS CS CT: l Due[q Anopeq |
[ps ot 91 [rte [901 [Sir | TU
0€ 2 Tr [per [069 IS _ uexO
105€ FE : € Ô Ù Q _ : __PAOIN
Iz£T 0 0 Q ES RITrd eSeN
LE 0 0 0 Ô _Tù rAunnn |
IRLS [ect 0 ER 0 … T0 _ FPOQuE |
JE 0 o [lié CT _[0es E GS
[Eee [0 ei lééez [lobe ET | squor |
8 jo 0 E PAG0D
OR CE CGT 1 |coi EU) 7 Bemou] |
[IH2OZ HET 8C6 I1 [6+9 6 6 |6p0 equt] / 9813 |
CHE: sl Jr Tête CE
CATRIC SES Te 1889 [wi |
vie |o | [OS [is _ °qexa |
[otét [tre HŒRIUTS 1900 € etuyqe(
DE TT 0 lescc [rise |8ec une |
1216 10 97 10 20J AUNOpUY
Ce Un es. LE T z Sn

ie

Rorfinopuy |

ru Funopey

| BF]

DO

ÉTEUTAN 7 010]

réuoT |

Auo41 |

aesurana |

101) H ouog

EU:

Z0Z1

a —

dau |
voairuy |

vou |

TT

Snoa pssno( |

SR eg]

Rogiq |
Foy »50g |

HED 30

FaUEY

07 0

ERQUHOUY / epuvsÇ |

Wa 3p no |

TO no y

HUE

20 60 VAN PP UonMpOId 3p atos 8] 1n0û ANQUILIP 9P

sssepp 1ed syediound soouasss 55p SuunOA S2P UONNGUIN(] ET PESTE
99

SSL orr | 695 50€

se 24 jussre [20006 [PSE Jusszir entéer [ieeitr jodier TVLOL
me ; û ; fe MU PEL]
l [ü D 7 jar £ [ — FOraVO |
6e ô ” pu ue]
LT | ASS

D Paquet dox

TON eu da]

eu dot |

SET |
pa mg |

aunef ru tueqY |

nor hole weqv |

| SET

ji

ETS
HET | aAno1 APE
pret pur noped |
[Er | Ho
Lire | wo
IeceT | FAN |
gel Lu ÉTNTS CET
ET, Eunnanx
tect PPOQUEN
(921 | : io
Treit | Equon|
a test squos |
fotresr fran EqpO 7 ENG |
| 7 une
EXT
| ur |
RET

ESC]

4.3.1- LES ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE

Les essences aménagées sont toutes celles qui doivent supporter les décisions
d'aménagement. Dans cet aménagement, ce sont toutes les essences principales
inventoriées et qui sont au total au nombre de 62.

Suivant les prescriptions de l'arrêté 0222, la Liste des essences retenues pour le calcul de la
possibilité devra être composée d'au moins 20 essences principales faisant au moins 75%
du volume brur exploitable de toutes Les essences principales inventoriécs.

De l'analyse des données de la série de production, il ressort que certaines essences sont
très faiblement représentées. Leur exploitation pourrait favoriser leur disparition torale de
ce masssif, ce qui risque alors de changer la configuration floristique de cette forêt.
Pour les préserver, il est nécessaire d'interdire leur exploitation pendant la première
rotation.

Ces essences sont celles qui ont moins moins d'une tige pour cent hectares. Elles sont au
nombre de quatorze (14) et sont contenues dans le tableau 24.

Tableau 24: Liste des essences interdites à l'exploitation pendant la première rotation
dans l'UFA Q9 022

| Essence Code!tige/ha |tiges totales |tiges exploitables | Vol. exploitables
Abam à poils rouges 1402] 0,01! 503 419 2 043
BubingaE | 1207| 0,01] 421 169 _2666
Mukulungu [1333 où 337| [252 2405)
Abam fruit jaune | 1409[_  o| ] 783 253
Abam vrai 1419 0 [0 [0
Andoung brun 1305 | o| il UT  85|. 1 798
Assamela / Afrormosia | 1104 Q o| Q
Ekop léké [159%] o _ 0. 0
| Ekop naga nordouest 1599 0! E Q L ©
Faro mezilli 1665 © h Q Q
Framiré L | AS © L L 83 586 |
|Gombé | 132] © LU ces D
[Lotofa / Nkanang 1212| 0 83| l 788 |
|Tali Yaoundé [is] 0 1 0 ©
: TOTAL 0,03 | 224) 1174[ 10539
Ces essences font ensemble un volume exploitable de 10 539 m?. La carre 8 montre
qu'elles sont disséminées dans tout le massif forestier. En conséquence, l'opérateur
prendra des mesures pendant lexploitation pour éviter autanr que possible

d’endommager les tiges de ces essences. Pour cela, les tiges de ces essences devront être
identifiées pendant les inventaires d'exploitation et une marque spéciale devra être
inscrite à la peinture rouge pour matérialiser leur statut.

67
H/S86I1) Se}p18}

UI| SS2U3SSe Sen

UOINqUSIQ : 8

BUEO

Cros

dr

voue

En

Des soixante deux essences principales inventoriées au départ, il n'en reste que 48 avec
un volume total exploitable de 3018 760 m’. Le tableau 25 ciaprès présente celles
retenues pour le caleul de la possibilité et celles classées comme complémentaire.

Tableau 25: Essences principales retenues paur le calcul de la possibilité er essen !nces
complémentaires

ESSENCES RETENUES POUR LE CALCUL DE LA POSSIBILITE

ER Essence Code|_Vol./ha_ Vol. | Vol. >= DME | % Vol exploit |
| Fromager / Ceiba 11321 68] 335 430) 327 522 10,85
Fraké / Limba 1320 762] 376253| 308 847 10,23]
(rai _[146 s19| 285538 256042| 848
Lomba _ [isa] 661l 32607 246 088 8,15
| Emien 1316 SL 251895! 219 450 7,27
Padouk rouge 1345, 4,95] 244402 174 238 5,77
Ayous / Qbeche 1105 465] 229353 166 134 5,50!
|'Alep [1304 | 551| 272075 129 379 4,29
Eyong 1209 | 329] 162319) 124520 4,12
Movingui [1213] 2,69] 132760 111633] 3,70
Aiélé / Abel 1301 69] 83418 73 532 _244)
Onzabili K 1342 12] 59194 52 529 1,74
Acajou à G.F Lo! _103| 507% 31392] 1,04
Dibétou 1110 129] 63656] 31 390 1,04
| Bahia ___ |1204 132] 65276] 29 103 0,96
Ekop ngombé G.F. | 1600 103| 50659 19 730 0,65!
Niové 1538 2.19| 107900) 16734 0,55 |
| Bilin __ [1308] 088] 43500 14289[ 041
Kossipo an7| 033|  16234| 12 190 0,40 |
|Mambodé 1332] 0,36| _17622| 9 399 0,31
Tiama __ [124,029] 1431 8311 0,28
Padouk blanc 1344 | 0,49] 24216] 8 300 | 0,27
Acajou blanc 110? 0,22| 10820 7518 0,25
| Koribé _liusl 0,19 9 597 5346| 0.18
Doussié rouge 1112 022| 11102] 4807. 0,16
Aningré À 1201|_ 0,16 7802| 4106] 0,14
lAcajou de basam__ [103] 10] 920377 4064 015
Naga parallèle 1336 0,14| 694! 3355 oi
Moabi 1120 0,08 3%01| 2217] 0,07
L109 | 0,12 5985| _ 2012 0,07
1108] ot 5 640| L 186 0,04
3283053] 2405 363 79,68

69
_ESSENCES COMPLEMENTAIRES

| Essence Code| Vol/ha | Vol. | Vol. >= DME | % Volexploit |
F 68] 335609]  310159[ 10,27
3.34| 165051! _89071 2,95!

100910! 77434] 2,57

_ 55 426| 50539) 1671

| Jar! 16968) 0,56

10115) 15192) 0.50

17 480 14015] 0,46)

[Bongo H (Olon) ne 0,3
| Andoung rose 0,19]
___ 0l6|

815]

L 0

— 91

ninuré R li EL 0,09 |
[Doussié Elan _ 0.08 |
Ekop naga À. L 0,07
-Longhi__}1210) 004 1392] 0,05]
[TOTAL 2 UT | resto) 7 615397) 7 20,52
TOTAL GENERAL l'4072372] 3018760] 100,00

Trente une (31) essences ont été retenues pour le caleul de la possibilité. Elles font
ensemble un volume brut total exploitable de 2 405 363 m° représentant 79,68 % du
volume brut total exploitable de toures les essences principales de la série de production

autorisées à l'exploitation.

Les dix sept (17) autres essences principales restantes seront classées comme
complémentaires du top 50. Ces essences seront exploitées aux DME fixés par
‘administration. Elles font un volume brut total exploitable de 613 397 m° représentant
20,32 % du volume brut exploitable de routes les essences principales autorisées à
“exploitation.

lconvient de signaler que quelques essences principales prisées par l'exploitation ont été

classées parmis les essences complémentaires. [l s'agit notamment de l’Azobé, du Doussié
Blanc et du Dabéma.

En effet, le Dabema se classe sur le plan du volume exploitable comme la deuxième
essence de ce massif forestier et l'Azobé sc situe en onzième position.

Sur Le plan des effectifs, ces essences sont très bien représentées. Nous avons donc à faire
aux essences bien représentées qui ne se reconotituent pas suffisament du fait de leurs
structures diamétriques déséquilibrées (pic dans la classe & pour l'Azobé et pour le
Dabema, aucun effectif dans les classes 7 et 8 pour le Doussié Blanc.

Il convient toutefois de signaler que le concesionnaire pourrait décider librement de fixer
un diamètre minimum d'exploitation supérieur à celui fixé par l'administration afin
70
d'améliorer les effectifs à préléver en deuxième rotation ou de protéger une essence
particulière.

4.3.2 LA ROTATION

Conformément à l’article 6 de l'arrêtée 0222 du 25 mai 2001 fixant les procédures
d'élaboration, d'approbation, de suivi et de contrôle de la mise en œuvre des plans
d'aménagement des forêts de production du Cameroun, la rotation représente l'intervalle
de temps qui sépare deux passages consécutifs en exploitation au même endroit dans un
massif forestier. Suivant ledit arrêté, la rotation minimale doit être de 30 ans et quand
elle est revue à la hausse, elle doit éme un multiple de 5.

Dans le cadre de cet aménagement, la rotation a été fixée à 30 ans.

4,3.3- LES DME AMENAGEMENT (DME/AME)

Le pourcentage de recunstitution du nombre de tiges prélevées pendant l1 première
rotation pour chaque essence retenue pour le calcul de La possibilité, à été calculé à partir
des PME administratifs sur la base de la formule suivante :

% Re = IN, (IA) (AP UN,

2
Avec NN, = Effectif reconstitué après 30 ans

À = Dégârs d'exploirarion estimés et fixés à 7%
& = Mortalité estimée à 1%

T= Rotation fixée à 30 ans

AN, Effectif exploité

Les taux de reconstinition des essences principales retenues pour le caleul de la possibilité
une été calculés sur la base des diamètres administratifs. Les résulrats obtenus sont
consignés dans le tableau 26.

Tableau 26: Taux de reconstitution aux DME administratifs des essences principales
rerenues pour Le calcul de la possibilité

Essence [Code __ DMEadm |
ETES = NE 338 50 |
[hoseé chair ___juosl 0
IMambodé 7 7 [1332 50 |
{Bahia li204[ 77 60 |

douk blanc ___. {1444 __6ù |
LAcajou de bassam [1103 80 |

71
Essence ____| Code]  DMEadm %Re

| Bossé foncé = __|1109!/ 80 LL 9145
Dibétou ___ [I] 80 87,42
[Ekop Ngombé G.F _[1600! 60 1437 |
Ayous / Obeche _|1105/ 80 __} 63.09
Alep [15047 50 62,16
Bilinyn _[1308 | 80 61,78
[Tiarau D [na] so | «xs
|Acajou blanc _____HO21 80 57,67
lAningré A ___ {1201 60 __ 56,20
|Kotibé 1118, 50 [54,58
|Doussié rouge . LIL 80 | 50,75

| Acajou gf ____Juol 80 4925

| Naga parrallèle 1336 60 |__ 48,18
lEmien | _11316] 50 | 46.14
|Evong L ___|12®9 50 | 3752 |
[lomba | [1324 60 | 3751
Aile / Abel [1301 60 337 |
fc iK 3e] 50 357
Fraké / Li 1320 60 32,38

| Eromager / Ceiba [1321 50 | 3097 |
Padouk rouge _ 1345 _60 30,2
[Movingui 1213] 6 2546
Tali 1346 50 22,52
[Kossipe [Jin 7 80 | 15,00
[Moabi 1120/ 100 9,34

On constate que quatorze (14) essences n'ont pas atteint le minimum de 50% exigé.
Leurs DME adminisrratifs vont de ce fair être remontés successivement par classe

d'amplitude 10 em afin de réduire les prélèvements et améliorer ainsi leur possibilité de
reconstitution (tableau 27).
Tableau 27 : Remonrée des DME
Essence | Code] DMFadm | %ke | DME +10 | Re 1 | DME+20 |%Re2 | DME+30 |[%Re5 |
Acyjou #f_ _]1101) 8 ] 90 | 60,22 |__| L
Kowipo | 1117 80 a 90 __| 37.88 | 100 138,54 | |
Moabi 11120 100 9,34 110 87,37 |

(ut 2 CES ETES - 4
REUTS ___| 1209 | 7 50 3252 | 60 | 56,48 | nn _ LL
Moringui 13, 60 |2546| 10 |3618 | go | 5941 L
| Aièlé / Abel [1301 60 36,32 70 _| 3548 | 80 | 620 J
|Emien 1316 so |46,14| 60 62,63 in |
Frakë 7 Limba 132017 60 | 32,38 7 [5150 | |
Fromager / Ceïba_| 1321 | 7 50 30,97 60 70 | 5960! |
[omba [1324] 60  |2751|7 7% | L dl
Nage parallèle | 1336 | "60 48,18 7 | 80 | 4524] 90 | 203,62
LOnsabiliK_ 1342/ 50 35,0 | 60 | 34,68 70 | 6422 L |

Essence _JGode | DMEadm [ v6re TDME 10 | o6re 1 | DME+20 [ere 2 | DME+30 [are 5 |
Padouk rouge | 1445| 60 [3020 10 | 4220 | 80 74,69) ns
[rai lite] 50 2257] 60  T2890 | 70 | 386 80 Tia]

Après la première remontée, on constate que huir essences ont toujours un taux de
reconstitution inférieur à 50%. On à ainsi procédé à la seconde remontée puis à la
troisième pour permettre à toutes de se reconstituer au mains au taux minimum fixé par
l'administration.
Les diamètres minima d’exploitabilité définitivement retenus pour cer aménagement sont

ceux pour lesquels ce raux de reconstitution est au moins égal à 50%. Ils sont contenus

dans le rableat

128:

Tableau 28: Les DME/AME retenus par essence principale

£ Code] DMEadm | %Re | DMA _%Re |
. 1338 50 166,14 _| 50 | 166,14
1108] 80 | 121,44 80 1214
1332 50 | 120,60 50 __ 120,60
Bahia | 1204 60 103,97 60 | 103,97 |
Padouk blanc 6440 60 7 | ions | 60. don |
Acajou de ba . 1103 80 | _80 [98,22 |
Bossé foncé : 1180] sa 80 9145
| Dibérou __ _ jili0| 80 | ___80 | 87,42
Ekop Nyombé G.F 1600 60 60 74,37
Ayous / Obeche 1105 80 80 | 63,09
___|1304) 50 50 62.76
1308 80 él. 80 __ 618 |
_ [124) 80 61.75 80 61,75
._]102) 80 ë |
__Juoil 6 | _
Ke | Lis 50 | |
Doussié rouge 1112] 80
Acujou GE. 7 [re 80 |
Naga parrallèle 1336, _ 60
—— [1316 50 _6263
_ _[1209| 50 | 56,48
Homba 11324). CU CE 55,43 |
lAiélé 7 Abel 1301 60 80 62,01
(OneabiliK__ 7 [Ii] 50 Be [7 | 4427 |
[Freak / Limba 1320 | 60 :
Fromager / Ceiba ____|1321) 50 _
Pacouk rouge ____ [13451 60 … à
Movingui … 112131 60
Tai 1346 50
Kossipe | [if 80 | m1
[Moabi [1120 100 |

En résumé, nous avons six essences qui ont vu leur diamètre d'exploitabilité augmenter
d'une classe (Acajou GE. Emien, Eyong, [lomba, Moabi et Fraké). Six autres ont vu leur
diamètre d'exploirabilité augmenter de deux classes (Aiëlé, Onzabili K, Fromuger, Padouk
Rouge, Movingui et Kossipa). Deux essences ont vu leur diarnétre d'exploitabiliré
augmenter de trois classes (Naga Parallèle et Tali).

4.3.4- LA POSSIBILITE FORESTIERE

Sur le base des DMA ci-dessus fixés, la possibilité forestière a été évaluée en excluant les
volumes des arbres surannés (bonus). Elle est présentée dans le tableau 29 :

Tableau 29 : La possibilité forestière

D Essence Code | DME | DMA Bonus
[Kotibé 2" [1817 501 50! __566|
ECS _1304| 50] 50 33 583|
Mambodé | 1332| 50! 50 _J8 5581.
Niové [8 50) 50! 12 946] l
nien LT TBI6 TT 50Û 7 60] 7 voie
[Lvong 7 7 Ti] [5]  %l
Fromager / Ceiba 321, 50! D, 1
LOnrabili K | L42l | 50) wi |
ati [5467 se so)
Aningré À_ 1201 60 60) 4 |
60[____ 00). 26902
[Padouk blanc" 60) 7 60) 7506
Ekop ngombé G.F. | 1600 60] 60 17 438)
Fraké / Limba | 1520| 77 60[ | 187858]
LL 1324] 7 60 mo] 127404 86018
É : 215 60 so) 44415] 35 428
| Aiélé / Abel L 301 60 80] 16007] 48 650)
Padouk rouge Le 1345 _ 60! 80] 68108, 36459)
Naga parallèle __!| 1336, 60! 90 664 293
[Acajou blanc | H@2] 7 80] #0] 5945] 1 574
[Acajou de bassam 103 80 80 4064! poil
Avyous / Obeche | 1105, 80] 80] 114542] 51 593
Bossé clair | _1108[ _  &0| 80 Li86[ 0
[Bossé foncé | 1109! ko 80] 2012! 0]
[Dibétou 777 10) |! Bo) Bo) 257%) 7814]
| Doussié rouge _ 112! 80] 80 __4807| _0
Ti LL _] 1124[ 80] 80] 5667 2 644
Bilinga on 1308) 40 801 14289! 0!
l'Acajou à grandes folioles | 7 2758
! Kossipo __ i | élis.
Moxbi to Lo78l o|
[TOTAL | 1.008 431] 1053456 |

74

La possibilité forestière pour les 51 essences retenues pour son calcul en tenant compte
des DMA fixés, est de 1008 431 m° avec un bonus de 1053 456 m°. Le prélèvement
annuel moyen est de 33 614 m° pour la possibilité et de 35 115 m° pour Le bonus.

4.3.5 SIMULATION DE LA PRODUCTION NETTE

La producrion nerte est obtenue en additionnant la possibilité forestière avec le volume
exploitable des autres essences principales autorisées à l'exploitation encore appelléces
essences complémentaires TOP 50, tout en y excluant Le bonus. Cette production esr
donnée dans le tableau 50 ciaprès.

Tableau 30: Production nette du massif forestier

POSSSIBILITE ï ]
Essence Code | DME | DMA | Possibilité ]Bonus

Kobe | Diuë[_ 50 50 4781 566
Alep 1304] 50[ 50] 95796] 33583
Mambodé (1332 50]  50| 3817 5 581
Nivvé me Tasse] 50] 50] 120467 3788
Emien 1316] 50] 60] 90810] 108 847
Evong 1209] 50] 70] 41228 39 586
Fromager / Ceiba 1321 50 70 27914] 287 995|
[Onzabili K [34] 50  zf 785] 39630
Tali | 1346[ 50] so] 20171 174649
Aningré À 1201 4 106 ©
Bahia [1204 26 90% 2 201
Padouk blanc 1344 7 506 793
Ekop ngombé G.F. | 1600 17435 2 295]
Fraké / Lioba 1320 187 838] 74 260
Homba 1324 127404] 86018
Movingui 1213 44413] 35428
Aiëlé / Abel 1301 16 002 48 650
Padouk rouge 1345 68 208] 36459
Naga parallèle 1334 664| 793
Acajou blanc 1102 5945 1 574]
Acajou de bassam 1103 4 064 ©
Ayous / Obeche 1105 114 542 51593
Bossé clair 1108) 1_ 186 0
[Bossé foncé 1109 2012 û
Dibétou [110 [80] 25776]  76i4
Dousrié rouge ui 80] 4807 ù
Tiamna _| 1124 5 667 2 644
Bilinya L30X 14 289 Q
Acajou à grandes folioles 1loi 3 23081 2758
Kossipor 1117] 80l 100 2185 GE
Moabi 120[ 100 110 1 078 o
TOTAL POSSIBILITE ] [1008431] 1053456

75
Ë COMPLEMENTAIRE TOP 50
Essence Code | DME | DMA | Volume |Bonus

Onzabili M 870] 50] 50 1 565 302?|
Dabéma 310] 60] 60] 70325) 239834
Azobé EL 1106| 60] 60! 45 606 31 768
[Okan 1541] 60] 60] 17 400 33 139
Earo 1319] 60[ 60 3905 13 063
Koto_ “1326 60] 60] 9442 5 750
Bongo H {Olon) 1205] 60] 60 5 348 4335
Andouny rose 1306] 60] 60 570] 5 80)
Ekop ngombé mamelle 601 60 60 2 40] 2 365
Ekaba 314] 60] 60) 3 328 o
Aningré R 1202] 60 60 2 567 o
(Ekop naga akolodo 15981 60) 60 _2 203 ©
Longhi 1210 60! 60 545 847
Sipo 1123[ 80] 80 4 598 9416
Doussié blanc lili] 80] 80 1 270 1214
Iroko Il ilié| 100] 100 76177 12 893
Sapelli 1122] 100] 100 3 254 ù
TOTAL COMPLEMENTAIRE 250565] 362832

PRODUCTION NETTE [1258 996] 1 416 287

La production nette de ce massif forestier est de 1 258 996 m°. Le bonus net est supérieur

à la production nette. [l est de

1 416 287 m°.

C'est la production nette qui servira de base pour la subdivision de ce massif forestier en
blocs quinquennaux er en assiettes de coupe. Il se répartir ainsi qu'il suit par strate

forestière productive (cf. tablea

u 31).

Tableau 31 : Répartition de la production nette par hectare et par strate forestière pour la

série de production de l'UFA 09 022

Strate Production nette |Superficie | Production nette/ha |
ÎDHS_  b 513150] 18 700) 27,976 n
IDHS  d 65349]  2714| 24081 |
DHS_ CIP b | _188 442 il 501! 25,080 |
DHS_CHP d |. 109 642 5 461] 20,079
ÎDus CP b | 66 110] 2038 32447
DHS CP _d_ | 65610! 2185] 30,021

MI] n 140 692! 6693 21,022 |
SA CP d 64 o

[TOTAL 1258 996 49355] L

La carre 9 représentanc la distribution des riges coneourrant à la production nette par
hectare dans l'UFA 09 022 se rapproche de celle présentant la distribution des tiges

exploitables.

76
(Higes/ha)

Carte (9: distribution | la possibilité

77
4.4 PARCELLAIRE

La parcelle ici représente la superficie à parcourir en exploitation par unité de temps. Elle
est soit une Unité Forestière d'Exploitation (UFE) équivalente à la superficie à exploiter
pendant cinq ans, soit une Assiette Annuelle de Coupe (4AC) équivalente à la superficie
à exploiter annuellement.

Pour chaque assierte de coupe, nous allons donner d’abord la superficie productive qui
est celle effectivement exploitable, puis la superficie totale qui intègre les zones
exploitables er celles affectées à d’autres séries non productives.

4.4.1 ORDRE DE PASSAGE
L'ordre d'exploitation des blocs et des assiettes annuelles de coupe est fixé en fonction de
certaines considérations:

e réseau routier ayant été utilisé lors de l'exploitation des assiettes de coupe de
a convention provisoire et ceux existants continueront à être valorisé pour
desservir les autres assiettes.

"exploitation forestière doit se faire de proche en proche pour éviter toute

perturbation des zones non encore cxp

‘ordre d'exploitation doit être orienté
sur les zones les plus perturbées ou les
reconstituer;

oitées;

de manière à passer en fin de rotation
plus pauvres afin de leur permettre de se

I faudrait limiter autant que possib

e les ouvrages (ponts) à réaliser pour

“exploitation et éviter de les planifier sur des grands cours d’eau ;

Cet ordre sera donné par une nomenclature à deux chiffres. Le premier chiffre indique le
numéro de l'UFE er le second celui de l'assiette de coupe dans l'UFE.

4.42 BLOCS D'EXPLOITATION (UFE)

La forêr à été subdivisée en six blocs quinquennaux dont les contenances et Les contenus
sont consignés dans le tableau 32. Il sera possible compte tenu de l'existence de deux
cours d'eaux qui traversent cette UFA (Mvilla à l'Ouest er Mboro à l'Est) et de la
localisation des assiettes de coupe de la convention provisoire que certaines UFE et
certaines assiettes de coupes soient divisées par l’un des deux principaux cours d'eau qui
traversent l'UFA. Toutefois, nous vei
au maximum cette situation qui imposent des contraintes énormes à la gestion du massif
et imposent des investissements importants.

lerons dans le cadre de cet aménagement de limiter

78
Tableau 32: Contenances et contenus des

Blocs d'Exploitation

| 0.00 1 [Eau 0,00 0,00 1
DHS dep 3002 410%6| [DHSdep | 257,71] 30,02 Ti
MIT LB] 2107 374k4l MIT 46.2 2102 8 960
DHSbep | 181101]  32,45|  58%61) [DHSbep 0,00) 1245 ;
DHS debp] 152%] 2008 30624 IDHSdehp| 457.35] 2008] _ 1 199)
DHSbchp| 110695] 2508] 27162 [DHSbchp| 292839] 2508] 73445
DHSE 1 461,21 27.98 40874) [DHSb | 334837] 2796 9567
DHS d 303.08) 24.08 729] |DHS4 42076[ — 2408] 10131
MRA_ [Tire 0,00! | MRa 2759.02 000! 1
DHSbin | _ 000 DHSbin | 625,20 0,00 E
Sad 0,00 SA 41 000! .
TOTAL |10 594.06 TOTAI. | 11 423,00 _ | 20714)

L'UFE n° OI qui contient les assiettes de cou

Superficie[Vol net /bal Volume Volume

Eau 0,00 0,00 } 0,00 -
DHS dep 0,00 30,02] 7 30,02 er
MIE 108635) 2102 22837 46 21.0? #4
DHSbep | 000! 32,45 - 222,4 32,45 7218
DHS d'chp|_ 589,25) 2008 11751) [DHSdchp] 153686 20,08] 30858
DHS b chp|_1 637,99 2508] 7 41081) |[DHSb hp] 1 544,35 25,08] 38733
DES b 4077.61 21,98] 114074] [DHSD 3 989,58 27.98] LLéII]
DHS d 442.01 24.08 10644] DHSd 578.55 24,08] 13932
MRA 1125,14| 0,00 î fHRA 2872.13 0,00 ;
DHS bin 0.00! DHS b in 0,00

CVS 0.00 ] faa 0.00

MOTAL | 995435 200387 [TOTAL [10 748,39]

Superficie [Vol net /ha| Volume]

Eau ___| 77,48] 0,00 ;

DHS dep 30,07 16797] |[DHS dep 0.00 70.02 -
MIT 21.07 4166) [MIT 141038 ILOA 20 648
DHS b cp 32,45 131] [DHSbep 0.00 32,45 .
DHS d chp 2008 12450] DHSdehp| 535.97 10 761
DHSb chp| 2 168.87 1508] 543%] [DHSbchp| 2 114,24

DHSb 2670.00 2198 74695] [DHSb 3153,37

DHSd | 87,14 2408 20%] [DHSd 882.14

MRA__ | 52308] | [MRA 1 461,60

DHSbin | 14091! DHS bin 0.00

Sa a 64,36 SA d 0,00

[TOTAL 8 897,68 FOTAL 9 683,12

e exploirées pendant [a convention ne sera

pas prise en compte lors de l'évaluation de l'équivolume des blocs quinquennaux.

L'écart entre le bloc 2 qui a le volume le plus élevé (207 145 m) et Le bloc 3 qui a le
volume le plus faible (200 387 m°} est de 3,37 %, I est inférieur au maximum de 5%
tolérable, Les cinq UFE sont donc équivalumes. Les UFE sont présenrées sur les cartes

[Oa er 10b.

79
EE

08

33n XxXSIU8 ccO 60 VAN, 8P UOISMIPANS : EOL

00DGE: EM ocoscu EE

Chaque bloc d'exploitation a été ensuite subdivisé en cinq assiettes annuelles de coupe.
Les contenances de chaque assiette de coupe sont contenues dans le tableau 33 ci-après.

Tableau 33: Contenance des assiettes de coupe

Strates Foresrières

AAC 5 TRE L l =
Hé Eau [HS] gr | PUS) DHS | DHS | ones | pusa| Mra Papers ER
4 dep bep | dchp | behp | P Unke_|_%

h L CT _267,7|.
| | 186.7

19

k. pes 10 504,0
__ xe7| iw4o] 81) o[ 00 [aan
82] 667] 00! 90] 00 1580 |_
_n0s|  Séso] 211] 4273 |_2036,4 361
says] 46341 30 5940 _zislol
éo2 [7 5783 9317 466,6 Pl 266,5
20284] 33484 27590 ME 4230
s72| 6176| | _4809 2 009,3 E
él 6197 1933 | M9] 15563

2009! 7964 |_2010,3| 190,2) 4.04 |
00! 1228,4 1 898,2
S65.3| 815,5 2 286,9
16380 |. 99543
390

84| 15601

7826,3

17 660,7
258,3 19
295 ||
503,6 |
2 168,9 | 81562
| En EL
[_ 1 A 1] L te 583,3 1 592,5
= 2 334] LAU LAS 1238 Eu 789,7 I 6430]
63 _|118| 00! Q0| _2784| 3754 16439] 342
64 28,5) 00! 29] 90, 20 [ 3
65 | 373) 00 col op] 3658] sr] 16185
Tori
ee [las4l oo! 14104! oo! 5360] 2142 9683,1| 4006.1
UFE 6
J pui ARE | L L Il L à |

L'équisurface des assiettes de coupe au sein des cing blocs blocs quinquennaux est donc

respectée car les écarts caleulés sont tous inférieurs au seuil tolérable de 5%.

Les cartes | La et 11b présentent la subdivision de l'UFA 09 022 en assiette de coupe.

82

£8

conces

20004 DID coca

WA Ok

re
eo
Ce]

l

OVY 8lueuf US Z20 60

ni 8P UOISIAIPANS : EL, SUED|;

DCE

cocces

ET LOGE co xs

LPS

cou

one

4.4.3 VOIRIE FORESTIERE

Le projer de réseau routier à élaborer tiendra compte non seulement des routes existantes
dans l'UFA dont certaines ont été utilisées lors de l'exploitation des assiettes de coupe de
la convention provisoire ou lors des exploitations antérieures de ce massif forestier sous
forme de licences, mais aussi er surtout de la nécessiré d'éviter autant que possible, les
traversées des grands cours d’eau et les zones inaccessibles.

À partir de ces pénétrantes qui existent déjà sur le terrain, le réseau routier principal
devant pemertre de désservir les différentes assiettes de coupe sera construit. Le projet de
réseau routier présenté sur la carte ÎZ sera amélioré après la réalisation des inventaires
d'exploiration duns chaque assiette anuelle de coupe.

Il convient de noter que le bois qui est exploirée dans cette concession est transformé
hors de la localité. Les principales destinations que peuvent prendre les bois issus de la
concession sont au nord de l’UFA (vers Ebolowa ou vers Kribi).

4.4.4 REGIME SYLVICOLES SPECIAUX

Par souci de maintenir la diversité floristique et génétique, des semenciers de certaines
espèces de valeur exploitées seront identifiées et marquées en réserve lors de l'inventaire
d'exploitation. Ces semenciers seront des arbres qui ont atteint au moins le diamètre
minimum d’exploitabilité aménagement et seront sans défaut de conformation apparent.
Ils seront marqués sur tout leur pourtour par un trait horizontal de peinture rouge à 1,30
mètre du sol avec le sigle R (réserve) peint sur les quatre directions cardinales au dessus
du trait.

En outre, lors de la réalisation des inventaires d'exploitation, il sera aussi évalué le
potentiel de certains liuneux soumis aux règles spéciales (cas de l’Ebène) er des essnces
interdites à l'exploitation.

Enfin, le concesionnaire décidera des efforts à faire pour améliorer librement le diamètre
minimum dus essences principales qui ont été classées dans les complémentaires TOP 50
à cause des problèmes observées dans le calcul de leur nourcenrage de reconstitution. fl
s’agit de l’Azobé, du Doussié Blanc et du Dabema afin de laisser sur pied un effctif
appréciable pour la deuxiéme rotation

4.5. PROGRAMME D’INTERVENTIONS SYLVICOLES

L'UFA 09 022 est enraurée de nombreuses routes principales et de par conséquent de
nombreux villages. Ce massif forestier est exposé à cause de sa situation à une forte
pression antropique. [l est donc nécesaire qu'il soir sécurisé. De ce fait, on doit ouvrir et
matérialiser ses limites extérieures tant naturelles que non naturelles. Ces limites seront
ouvertes sur une largeur de 5 m et les arbres à croissance rapide plantés à une densité
élevée pour servir de haie vive.

L'analyse des effectifs a démontré que dans l’ensemble, les tiges d'avenir sont faiblement
représentées pour certaines espèces. Par conséquent, il s'avère important de prendre des

85

0000v2 00024 000012 200002

ZZ0 60 VAN: SUep sed US eipeuu 8 ap xeloid : 1 euro

—

mesures exceptionnelles pour la protection des jeunes tiges lors des opérations
d'exploitation forestière. Ce sonc des tiges des essences principales de 5 - 40 cm de
diamètre, bien conformés, ne présentant aucun défaut externe et pouvant donner à
marurite une bille d'au moins 8m.

Le concesionnaire procédera aussi aux enrichissements dans les troués d’abattage et sur
les vieilles pistes de débardage. Les essences à croissance rapide vu celles présentant un
intérêt pour la seconde rotation seront privilégiées.

4.6 PROGRAMME DE PROTECTION

La protection de l'environnement dans cette concession forestière tiendra essentiellement
au respect des normes d'intervention en milieu forestier notamment le respect des
prescriptions relatives à la protection des pentes abrutes, des plans d'eau, de la
cunstruction des routes, de la création des parcs.

Le concessionnaire prendra en outre toutes les dispositions utiles pour évirer le
déversement des huiles de vidange n'importe où dans le massif. Des dispositifs de callecte
de tous les déchets non biodégradables doivent exister afin de les acheminer vers les
centres de recyclage où de destructions aspécialisés.

Des mesures de surveillance adéquates seront prises pour restreindre l’envahissement de
ce massif forestier par Les populations.

l'est à noter que les actions qui seronr entreprises en vuc de protéger l'environnement
tourneront autour d’une exploitation à impact réduit.

4.6.1. PROTECTION CONTRE L'EROSION
Pour lutter contre l'érosion, le concessionnaire appliquera rigoureusement les
prescriptions suivantes :

-_ éviter l'exploitarion des berges des cours d’eau. Une attention particulière sera
observée dans cette UFA en raison de l'importance des marégages inondées en
permanence et de deux cours d'eau important notamment Mvilla et Mhoro qui
sont des affluents du Ntern ;

-_ éviter une destruction excessive de la végétation lors de l'ouverture des parcs à bois,
des pistes de déburdage et des routes. À cet effer, la planification du réseau routier
principal effectuée doir être affinée et complétée au moment de l'exploitation par
un bon plan de pistes secondaires sur la base des résultats de l'inventaire
d'exploitation;

- former le personnel commis à l'abattage aux techniques modernes notamment
l'abattage directionnel en vue d'éviter des fentes, gaspillages et la destruction du

4 ;
peuplement d'avenir qui contribue efficacement à lutter contre l'érosion en

freinant le ruissellement.

87

4.6.2 PROTECTION CONTRE LE FEU

Les feux de brousses en zone forestière, ne constituent pas une préoccupation majeure
bien que les pratiques culturales des populations soient fondées sur l'agriculture
itinérante sur brûlis.

Les mesures de protection contre les feux de brousse incombent entièrement au
concessionnaire et à ses ouvriers. De ce fait, ils s’emploicront à Limiter autant que possible
es installations humaines même temporaire dans le massif forestier.

ar conséquent, l'interdiction de pratiquer l’agriculcure dans ce massif forestier sera suivie
par le concexsionnaire qui devra dénoncer tous les nouveaux cas observés auprès de
‘administration en charge des forêts. L'usage du feu devra se restreindre à la cuisson des
aliments dans les campements installés provisoirement pour les inventaires forestiers, les
travaux sylvicoles et pendant l'exploitation des assiettes de coupe.

4.6.3. PROTECTION CONTRE LES ENVAHISSEMENTS DES POPULATIONS

Ce massif forestier partage une grande limite non naturelle avec les zones d'activité des
populations. [Il est par conséquent très accessible et connaît de ce fair une pression
anthropique élevée sur toute sa périphérie

Les populations continueront à y exercer leurs droits d'usage définis dans le présent plan
d'aménagement et ceux qui leur son reconnu par la réglementation en vigueur.

Il s'avère très important d'ouvrir et de matérialiser les limites arrêtées de commun accord
avec les populations lors du processus de classement conformément à la reglémentation
en vigueur.

Le concessionnaire devra établir des contrats de partenariat avec les populations pour la
réalisation de certains travaux tels que l'entretien des limires extérieures dès qu'elles
seront ouvertes et réceptionnées, les travaux sylvicoles ainsi que la surveillance continue
de PUFA. Cerre option de gestion participative contribuera à les sensibiliser davantage
pour éviter Les envahissements.

4.6.4 PROTECTION CONTRE LA POLLUTION

I convient de relever que ce massif forestier est traversé par deux affluents du Ntem qui
est un cours d’eau très important sur le plan sousrégional. Il s’agit de Mvila et de Mboro.
La distance qui les sépare de leur confluence n'est pas très importante. En conséquence,
les éventuelles pollutions perpétrées dans cette forêt pouront se répercuter très
directement sur la santé ou l'alimentation des populations dont les activités sont liées au
Ntem.

Les populations et les employés de Gau Services devront dans ce cadre :

- éviter l'utilisation des polluants chimiques dans les méthodes de
pêche autorisées;

88
-_ éviter le déversement des huiles de vidange et de rout autre produit chimique
dans la narure. Ces produits devront être stockés dans des cuves en vue de leur
évacuation dans les stations de traitement appropriées ;

-_ évacuer autant que possible les cléchets plastiques ct non biodégradables de
cette forêt.

-_ utiliser uniquement les produits homologués dans le cadre du traitement des
bois.

- Installer les parcs à bois Le plus loin possible des cours d'eau et des marécages.

4.6.5 DISPOSITIF DE SURVEILLANCE ET DE CONTROLE
L'aménagement forestier impose trois contraintes principales:

-__ le respect du parcellaire (limites des Assiettes Annuelles de Coupe er des Unités
Forestières d'Exploitation et l'ordre d'exploitation arrêté)
- le respect des Diamètres Minima d’Exploitabilité fixés dans l'aménagement et
approuvés par l'adminisrration en charge des forêts;
-__ la protection des essences interdires à l'exploitation et des arbres d'avenir.
L'exploitant devra prendre les dispositions nécessaires sur le plan interne pour veiller au

respect strict des contraintes ci-dessus évoquées. Ces dispositions passent par la formation
Ces tchniciens devront veiller

du personnel et le recrutement des techniciens quali
particulièrement :

-_ à la bonne délimitation des Assiettes Annuelles de Coupe ;

- au respect des prescriptions en matière d'exploiration (diamètre
d'aménagement, essences interdites, zone de protection,  abatrage
directionnel...) ;

-_ à l'application stricte des normes d'intervention en milieu forestier ;
- à la lute contre le braconnage surtout celui effectué par le personnel de
l'entreprise.

Ce contrôle interne n'exclut pas toute autre action de l'administration forestière qui met
souvent l'accent sur le respect des normes techniques d'exploitation et les prescriptions
d'aménagemenr.

4.7: AUTRES AMENAGEMENTS

Outre le bois d'œuvre, une attention doit également être accordée aux autres produits
forestiers, noramment les ressources halieutiques et fauniques, les produits non ligneux
ainsi qu'à certains sites d’inrérêt touristique qui peuvent être identifiés dans le massif.

89
4.7.1. STRUCTURES D'ACCUEIL DU PUBLIC

L'inventaire d'aménagement n'a pas signalé dans ce massif forestier la présence de sites
I P g P

particuliers ayant des potentialités touristiques avérés. Il n’est pas exclu qu'il soir trouvé
des sites touristiques en parcourant systématiquement ce massif forestier.

De ce fait, lors de la réalisation des inventaires d'exploitation, les zones qui pourront être
identifiées comme site ayant un attrait touristique certain, feront l’objet d’un
aménagement touristique par des structures compétentes ct seront de ce fait mises en
défends lors de l'exploitation par le concessionnaire.

4.7.2 MESURES DE CONSERVATION ET DE MISE EN VALEUR DU POTENTIEL
HALIEUTICO-CYNEGETIQUE

La conservation de la faune dans ce massif forestier passe par une réduction du
braconnage hien que les érudes socio-économiques aient montré que la chasse ne
constirue pas une activité de grande importance pour les populations riveraines.
Toutefois, les décisions suivantes seront mises en œuvre par le concessionnaire pour
limiter le braconnage dans ce massif:

- renforcer le contrôle des points d’accès dans le massif avec l'appui du Ministère
en charge des Forêts er des forces de l’ordre ;

-_ susciter la création des comités de lutre contre le braconnage dans certains
villages ;

- introduire dans le règlement intérieur de la société, les aspects répressifs du
braconnage. Pendant les périodes d'exploitation, l'opérateur veillera en outre à
mettre à la disposition des ouvriers et des populations, d'autres sources de
protéines animales (poissons, viande de bœuf) au prix coûranr ;

- introduire dans les clauses du contrat de transport du bois avec les sous
traitants, les prescriptions interdisant le transport des braconniers et de leurs
produits ;

-_ sensibiliser en continue les populations et le personnel de la sociéré la nécessité
de la conservation de la faune, notamment les espèces protégées. Cerre
sensibilisation se fera à travers le maintien en état des affiches dans les villages
riverains du massif et par l'organisation des réunions d'échange ;

- former et encourager les populations riveraines à l'élevage. Pour cela, le
concessionnaire accordera un appui matériel et financier à certaines personnes
et associations ou GIC en activité dans la localité. Les groupes seront d’abord
identifiés et Les financements au montant arrêté par le concessionnaire octroyés;

-_ contrôler la chasse effectuée par les équipes d'inventaire d’exploitation ;

4.7.3: PROMOTION ET GESTION DES PRODUITS FORESTIERS NON LIGNEUX (PENL)

En vue d'assurer une gestion durable des produits forestiers non ligneux, les actions
suivantes seront entreprises:

90
-_ L'inventaire qualitatif et quantitatif des PFNL pour une connaissance du
potentiel ;

-_ L'intégration des PENL majeurs dan les inventaires d'exploitation en vue de
maîtriser le potentiel existant er mieux planifier son utilisation et indiquer aux
populatios des zones de concentration;

- La conduite des études pour maîtriser la production et les périodes de
fructification de certains PENL:

-_ La connaissance des circuits de commercialisation pour aider les populations à
placer ces PENL dans les zoncs à forte demande er accroître ainsi leurs revenu
Une étude sera pour cela réalisée par les structures compétentes choisies par
concessionnaire, sous son financement pour ces circuits de commercialisation

cd

4.8 ACTIVITES DE RECHERCHE

Les activités de recherche à mener dans ce massif forestier et qui seront financées par le
concessionnaire visent à améliorer les connaissances sur la dynamique de ce peuplement
afin de réajuster les paramètres de son aménagement.

Les études à réaliser dans ce cadre seront effectuées en collaboration avec les structures
compétentes en la matière (structures spécialisées du Ministère en charge de la recherche
er du Ministère en charge de l'Enseignement Supérieur). Elles comprennent notamment
l'installation des parcelles échantillons permanentes pour le suivi de l’évolution du
massif. Un réseau de six parcelles de suivi scra installé dans cette UFA dont trois dans les
espaces déjà exploités et trois dans des zones non encore exploitées. Leur localisation et
leur taille seront précisées par les chercheurs dans un protucole qui sera élaboré sous

financement du concessionnaire. Les paramètres à observer sont les suivants:
-_ accroissement moyen annuel en diamètre des essences principales;
-_ mortalité ;
- vigueur de la régénération après exploitation ;
-__ pathologie ;
-_ effet des interventions svlvicoles sur la croissance des tiges ;
-_ perturbations causées notamment au niveau de la faune ;
- le suivi analytique de la production
- etc.

Ce protocole fixera également la périodicité des observations et Les résultats obtenus après
leur approbation par le Ministère en charge des forêts et de la faune, seront pris en
compte lors de la révision de ce plan d'aménagement.

Par ailleurs, des études complémentaires seront réalisées en vue d'affiner certaines
données importantes pour une bonne gestion de ce massif. Ces études porteront sur
l'élaboration des tarifs de cubage personnalisés à ce massif forestier et la dérermination
des coefficients de commercialisation.

91
CHAPITRE 5

Participationdes populations

alaménagementauimassif

5.1- CADRE ORGANISATIONNEL ET REÉLATIONNEL

L'un des objectifs majeurs de la nouvelle politique forestière du cameroun est la
participation des populations à la gestion des ressources forestières. Elle est reconnue par
la communauté internationale comme l’un des éléments à prendre en compte dans les
processus de certification de la gestion forestière. Elle n'est plus de ce fait perçue comme
une contrainte supplémentaire imposée aux exploitants forestiers comme le pensait
certains opérateurs économiques autrefois. Cette engagement des papulations permet de
s'assurer que l'exploitation se déroule sans heurts et que les riverains tirent des bénéfices
de l’aménagement pour s'en intéresser. Elle passe par la création des structures de
concertation et des plates formes de discussion entre les principaux acteurs.

Pour concrétiser cette participation active des populations, la société Gau Services va
travailler avec les comités paysansforêts de chacun des trente trois villages riverains de
l'UFA 09 022. Toutefois, il y'a lieu de signaler que la société WIJMA qui exploite l'UFA
09 021 a déjà fait créer des comités paysans forêts dans certains villages riverains de cette
UFA. Il en est de même de la sociéré CUF qui exploiré PUFA 09 020. La Société Gau
Services s'emploicra à susciter la création des comités paysans forêts dans les villages
riverains de son UFA qui ne disposent pas encorene de telles structure.

Ces comités dont le rôle est d'être des interlocuteurs des populations auprès de
Fadministration et de l’opérateur économique rempliront les tâches suivantes :

e sensibilisation er animation dans les villages ;

e informations des populations sur les activités d'aménagement ;

e suivi et désignation des délégués lors de l'exécution des travaux d'inventaire en
vue d'identifier les sites de récolte des produits farestiers non ligneux ;

e collaboration en matière de conrrôle er de surveillance de la concession ;

Par ailleurs, un comité de suivi du plan d'aménagement (CSPA) sera aussi créé. Le CSPA
est une initiative de la société qui a déjà été expérimenté par la société WIJMA dans cette
région. Le CSPA est un cadre convivial qui permet à l'exploitant de dialoguer avec les
populations comme partenaires au developpement de la localité. C’est également un
cadre où tous les conflits pourront trouver une solution à l'amiable. Les activités
principales dévoulues au CSPA sont les suivantes :

“informer et sensibiliser les populations sur la gestion durable er l'explairation
forestière ;
“faciliter le partage et l'échange d'informations enrre villages ;

" rccucillir, analyser et selectionner les doléances des populations pour les
adresser à qui de droit;

"coordonner programmer et suivre les projets de développement.
Le CSPA sera composé comme suit :

e un représentant par village rivertain (Membre actif) ;

93
e un représentant de chaque ONG locale (Membre facilitateur) ;

° un représentant de la conmune (Membre associé) ;

e un représentant de Gau Services (membre associé) ;

e un représentant des administrations interessées (membres facilitateurs)

Pour hamoniser le fonctionnment du CSPA et des comités paysans forêts, il convient de
noter que les projets de réalisationss sociales annuelles pour lesquelles, Les populations
sollicitent Le financement de Gau Services seront soumis par chaque comité paysan forêt
et arrêtés au cours d’une réunion présidée par le bureau exécurif du ESPA dans les
villages.

Le CSPA cherchera les prestataires de service répondant aux critères de l'exploitant
forestier, une fois que £e dernier aura donné son quirus pour la réalisation du projet.

5.2: MECANISME DE RESOLUTION DES CONFLITS

Les conflits qui pourront naitre de l'exploitation de ce massif forestier devront être réglés
prioritairement à l'amiable dans le cadre du CSPA. Les ministres du culte pourront être

associées aux réunions convoquées à l'effet de résoudre certains conflits.

En cas de non consensus, les instances juridiques compétentes seront sollicitées.

5.3: MODE D'INTERVENTION DES POPULATIONS DANS L’AMENAGEMENT
Les populations interviendront dans cer aménagement par les actions suivantes :

- le recrutement comme main d'œuvre locale en fonction des besoins du
concessionnaire ;

- les contrats de prestation passées directement entre le concessionnaire et les
comités paysans forêts pour la réalisation de certains travaux d'aménagement,
d'exploitation forestière ct surtout de reboisement comme prévu dans le
programme sylvicole;

- la collecte libre de certains produits forestiers non ligneux telle que le prévoit
les droits d'usage reconnus aux populations. L'on veillera tautefuis pour
activité principale d'exploitation ne soit pas perrurbée:

- Les contrats de surveillance et de contrôle du massif foresrier.

94
CHAPITRE 6

D
6.1- DUREE ET REVISION DU PLAN

La durée de ce plan d'aménagement est de rrente ans, soit une rotation. L'élaboration de
ce plan d'aménagement a nécessité une masse considérable d'informations permettant
déjà une bonne planification des activirés sur certe première rotation. Cependant les
connaissances nouvelles des écosystèmes forestiers tropicaux permettront de reconsidérer
certaines décisions d'aménagement.

Dans ce contexte et pour rester conforme aux prescriptions de l'arrêté 0222 du 25 mai
2001, le présent plan d'aménagement sera révisé une fois tous les cinq ans, période qui
convient à l’exploitation d’un bloc quinquennal, ou en cas de nécessité. Mais on gardera
en vue que toute révision est un processus lourd qui doit se justifier.

Pendant ces révisions, on gardera comme principe général, qu'il y aura une reprise totale
de l'inventaire une fois tous les quinze ans ou en cas de nécessité éprouvée par le
concessionnaire.
Le présent plan d'aménagement fixe La planification stratégique, à long terme, des
activités d'exploitation et de remise en état de l'UFA 09 022, Il sera complété par :
- une planification à moyen terme au niveau des blocs d’exploitarion (plans de
gestion des Unités Forestières d'Exploitation) ;
- une planification à court terme dans les assiettes annuelles de coupe en
exploitation (plan d'opérations).
Ces documents de planification se conformeront aux canevas contenus dans les normes

en vigueur.

Le plan de gestion d'un bloc devra être élaboré et approuvé par l'administration forestière
avant le débuc de son exploitation. Ce plan de gestion ne sera pas élaboré pour le premier
bloc qui contient quatre assiettes de coupe déjà exploitées.

Le plan d'opération annuel d'opération quant à lui est un préalable à la délivrance du
permis annuel d'opération qui autorise le démarrage des activités d'exploitation dans une
assiette de coupe.

6.2- SUIVI DE L’AMENAGEMENT

Le concessionnaire mettra en place un système d'archivage de tous les textes, notes de
service et documents relatifs à la gestion du massif, ainsi qu'une base de données qui

comportera entre AUtTES:

- tous les résulrats des inventaires d'aménagement pour rout le massif, des
inventaires d'exploitation et de recollement pour chaque assiette de coupe ;

- les données sur la production forestière par assiette de coupe travaillée ;

- la collecte des copies de tous les DF10 et les lettres de voiture pour une
meilleure connaissance des volumes abattus et ceux roulés ;

96
Ce

es données seront judicieusement exploitées lors des révisions de ce plan

le carnet de reboisement devrant comporter pour chaque espace reboisé : Les
superficies plantées, les essences planrées et la date de plantation ainsi que les
stocks en pépinière ;

les données sur la recherche menée ainsi que tous les rapports de recherche
financés par le concessionnaire ;

les données sur la fiscalité ;
les comptes rendus de toutes les réunions des comités paysans forêts ;

les rapports annuels d'intervention ;

d'aménagement.

97
CHAPITRE

Blanc onomueeNnancIer

Le bilan économique et financier de cet aménagement intègre l'évaluation de routes Les
dépenses liées à l'exploitation de là forêt et toutes les revenus générés uniquement par
l'activité principale. En cffet, selon les dispositions reglémentaires en vigueur, le
concesionnaire qui est chargé de mettre en œuvre l'aménagement ne peut prélever dans
cette forêt que du bois d'œuvre.

7.1- LES DÉPENSES
7.1.1 LES COÛTS D'AMENAGEMENT DE LA FORET

Les travaux d'aménagement de l'UFA cnglobent ceux de l'ouverture et de la
matérialisation des limites extérieures de l’'UFA, ceux de l'inventaire d'aménagement, des
travaux cartographiques complémentaires et de l’élaboration de la carte forestière, de
’érude socioéconomique et de la rédaction du plan d'aménagement et du plan de gestion
du second bloc quinquennal. Ils sont évalués à un montant total de 96 500 000 F.CFA

Il faut ajouter à cctte ligne Les coûts d'élaboration des plans de gestion quinquennaux
évalués à 5 000 000 F CEA par plan. Il y aura cinq plans de gestion à élaborer le premier
loc quinquennal étant déjà en exploitation. Les plans de gestion coûteront globaleruent
25 000 000 F CFA.

Les travaux d'aménagement de coûteront au total 121 500 000 F CFA

7.12 LES COÛTS DE L'INVENTAIRE D'EXPLOITATION

l'sera réalisé dans la perspective de l'élaboration du plan d'opération annuel de chaque
asiere de coupe. Les inventaires d'exploitation pour une assiette de coupe coûtent
sensiblement 7 000 000 F CFA par an. Ce coût inclut aussi celui de l'ouverture et de la
matérialisation des limites de ces assiettes de coupe.

Les inventaires d'exploitation pour les trente années de mise en œuvre du plan
d'aménagement coûteront au total 210 000 000 FCFA.

7.1.3 LES COÛTS DE L’EXPLOITATION

D'après les informations obtenues du concessionnaire, le coût de l'exploitation évalué par
P P P
m° de bois départ chantier, taxes d’abatrages incluses est de 25 000 F CFA en moyenne
pour tous les bois.

L'évaluation faite par rapport aux essences qui seront effectivement prelevés par le
concessionnaire dans ce massif est présentée dans le tableau 34.

7.1.4 LES COÛTS DE TRAITEMENTS SYLVICOLES

Dans le cadre de la mise en œuvre de cet aménagement, il a été envisagé les plantations
en plein le long des limites non naturelles et les enrichissements sur les pistes de
débarclage, les anciens parcs à hais et les trouées d'abatrage.

99

Ces traitements sylvicoles er leurs entretiens coûteront en totalité 30 000 000 F CFA au
cours de la mise en œuvre de cer aménagement.

7.L5 LES COÛTS DE SURVEILLANCE

Ce massif forestier est entouré par un important réseau routier. Pendant que
l'exploitation se déroule dans une partie, il est important de surveiller la zone laissée en
repos principalement au niveau de la piste qui accède au nord ouest du massif. Le
contrôle sera assuré par un agent qui travaillera à plein temps. Pour une rémunération
mensuelle de 200 000 F CFA (fonctionnement et transport compris). Le coûr de contrôle
et de surveillance s'élève à 2 400 000 F CFA par an soit 72 000 000 pour la durée de mise
en œuvre du plan d'aménagement

7.1.6 LES COÛTS DE LA RECHERCHE

La recherche coûtera dans l'ensemble un forfait de 1 000 000 FCFA par an soit
30 000 000 FCFA au cours de la mise en œuvre de cet aménagement.

7.1.7- LA REDEVANCE FORESTIERE ANNUELLE

Elle est calculée sur la base de l'offre financière retenue lors de l’adjudication du titre et se
sicue à 3 000 F.CFA/ha/an équivalent à 183 903 000 FCFA/an soir 5 517 090 000

FCFA pour les trente années de mise en œuvre du présent plan d'aménagement.

7.18 APPUI AU FONCTIONNEMENT DES COMITES « PAYSANSFORÊTS » ET DU CSPA

Les comités Paysan-Forêts constitués seront aidés dans le cadre de leur fonctionnement à
hauteur de 200 000 FCFA par comité soit 6 6000 000 F CFA/an pour les trente trois
comités Paysan-Forêts. Le CSPA pourra bénéficier d’un appui financier de 2 O0 000
FCFA par an. Le montant total des appuis aux comités paysans forêts ct au CSPA est de
258 000 000 FCFA pour la durée de la mise en œuvre de cet aménagement.

7.1.9 COÛTS DE TRANSPORT

Suivant les informations reçues du concessionnaire, le bois exploité dans cette concession.
peur être transformé à Bidou ou à Yaoundé. Les coûts de transport varient en fonction
de la densité des bois. Toutefois pour des besoins de caleul un coût moyen a été appliqué.

Le tableau 34 ci-après indique les frais de transport ainsi que tous les autres frais liés à la
commercialisation des essences actuellement exploitées dans cette concession. ]l convient
de noter que les essences autrefois exploitées qui sont interdites d'exploitation à la suite
de l'élaboration du présent plan d'aménagement sont exclues de cette liste.

190
Tableau 34: Evaluation des dépenses d'exploitation er de transport

Il
Essence Possibilité | Bonus CES EME | RSR NUTS
<om exploit. possibilité Bonus
Acajou à grandes. 23 081 C55| 24000! 25000] 622025 241 14 315512|
[Acajou blanc 5 945 055]  24000[ 25000! 1602060141 42413028
l'Acajou de bassan 4064 | 0,55! 24000] 25000] 109 529 573 Ô
[Aïélé / Ahel 16 002 65 In Lo
ET 95 1% | 33 583 | CL L : ]
. 4106 0 _055[ 77 24000[ 2500] 110661 045 __o|
An > 114 542 51.593 0,59/ 24000! 25000! 3311305763] 1 491 549 310
à — 26902 2201 LE IE
Bilinga | 14 289 0 0.s5| 24000! 25000! 385 092 464 or
[Bossé clair 1186 | o 040| 24000! 25000! 25 247 809] o!
Bossé foncé 20. of  a40] 24000] 25000 39 439 138 0
Dibécou 237%6| 7614] 055[ 24000! 25000! 640 765 880] 205 190472!
Doussié rouge 4807 | _ o 0,70| 2400] 25000! 164 887 441 0)
Ekop ngombé G.F 17435 1295 0,55] 24000] 25000|  46Y860400| 61 858912
Emien . 90 810 108 &k7 | _ | LL
lEvong E _4azs| 39 586. 0,55| 24000] 25000] 1111091503] 1066853 923
Fraké / Limba 187 838 | 14 260 030]  24000| 25000! 2761214159] 1091 623 468|
Fromager / Ceiba 27914] 247993 = __

Tomba 127 404 86018 | Ï E | :
Kossipo ___2185] ___Gus]  azo] 24000] 25000|  74928663| 209 729 284
[Kotibé 478 566 0,55 24000] 25000| 128 846 197 15 240 702 |
Mambodé ser] S581] 065] 24000] 25000! 121583646| 177 763902
| Moabi 1078 | © 0,65] _ 24000) 25 000 34 335 052 0
Movingui 4413 35428 @50| 24000! 25000] 1088114487] 867 989 467
Naga parallèle 664 793 0,55]  24000| 25000] 17809 544 21376 167

[Niové 12946| _ 3788 _ _ EE in
Onzabili K C 2857 39 630 25000] 2117458780] 1068025070)
| Padouk blanc 1 506 193 25000] 183 905 312 19432 870 |
Padouk rouxe 68208 36 459 25000] 1671104548 8932335851
Tali_ Un 20 172 174 649 25000! 316292500| 2 738 493 149
Tiaroa | 5 667 2644 25000| 1249472225] 58310 633
[TOTAL POSSIBILITE. | 1008431] 1053 456 [13883 132 595] 10 103 399 829]
COMPI EMENTAIRES TOP 50 E
Trans. = ex
Essence Volume Bonue | Coufféom | etre | Charges) Total charges | Totaux charges
FE exploit. | possibilité Bonus
L 2 L- généraux SE _|
Andoung rose … 570 | 5 180 ll [ |
Aningré R _ 2 567 0 050] 24000] 25000] 62885877] __o
Azobé 45 666 31768 055] 24000! 25000] 1230601842] 856 151 504
Bongo H (Olon) 5 348 4335] Hu JE |
Dabéma : 70 325 239834] 055] 2400] 25000] 1895253227] 6463523940)
Doussié blanc _ 120] 1214 0,70 _25000|[  43560147| 41650084]
kaba E 3328| 0 0,55 25000| 89 694 544 0
Ekop nayn akoloda 2203 o 0,55 25000! 59358565) 0
Ekop ngombé mamelle 2401 2365 0,55 15000! 64716383) 63 742900
Faro _ _39%05| 1 063 0.55 25000] 105240511] 352047 724
Iroko L 16177 12.893 0,50 25000| 1866344680] 315889 533
[Koto _ 9 442 5750 0,50 25000! 251 340049 140 869 291
| Longhi = 545[ _ 847| 0,55! 25 000 14 692 719 22833 342
Okan 17 400 33139| 0.55 _25000]  464922406] 893 100851

101
Onzabili M 1565 3027 _[__240%0] 2500 | 0] 0
[Sapelli [3254 0 o70| 24000] 25000] 111 622425 ©
fl 4 598 9416 0,70 24 000 25 000 157 721 564 | 322977 821
NCES COMPL. 250 565 362 832 + 6402044939] 9472787078

TOTAL GENERAL 125899%6[ 1416287 20 285 177 535] 19576 186%07|

En résumé, les dépenses rotales liées à l'exploitation pour les tente années de mise en
œuvre du présent plan d'aménagement sont récapitulées dans le tableau 35.

Tableau 35: Synthèse de toutes les dépenses

Nature de la dépense | Montant (FCFA)
Elaboration du plan d'aménagement er des plans de gestion | | 121 300 000 |
Conduite des invenraires d'exploitation 210 000 000
Charges d'exploitation et de transport bonus exclu 20 285 177 535
| Traitements sylvico es EL EE : 30 000 000
Coûts de surveillance E 72 000 000
Recherche : LL 30 000 000
( Redevances stières annuelles _5.517 090 000 |
| Appui au fonctionment des comités paysans forêts LL “258000 000 |

[TOTAL : 26 313 767 555

7.2 LES REVENUS

Seule l'activité d'exploitation de bois sera prise en considération dans ce volet. La chasse,
la cueillette, la pêche et l’exploitation des produirs forestiers non ligneux n'étant pas
autorisé comme produits commerciaux pouvant être valorisés par le titulaire de cette
concession forestière.

Les revenus seront calculés pour les essences retenties pour le calcul de la possibilité et
celles complémentaire du top 50 et à partir des volumes commerciaux et le prix de vente
du bois rendu à Bidou ou à Yaoundé. Les volumes commerciaux sont déterminés en
intégrant un coefficient de commercialisation. Le tableau 36 présente l'estimation des
des revenus de l'exploitation de l'UFA 09 072.

Tableau 36 : Evaluarion des revenus de l’exploitation de l'UFA 09 022
Essence Posibilié | Bonus | Ci | de | Tourne | Porn Recstes

| Acajou à G.F. 2301] _2758[ 0,55] 70000! assco7ausl 106 165018
l'Acajou blanc 5945] 15%4| 0,55[ 70000! 228 865 734 _60 590 040
Acajou de bassam [4064 0! 055] 70000! 1564708160) o
Aiélé / Abel 16002] 48650

Ale 95196 33583 en |
Aningré À | 41% of 055] 75000! 169379 151 0
['Avous / Obeche D | 164542] 51505 CEE 62000! 4189929333] 1 887 266474 |
Bahia | 26902 2201 9 0!
Bilinga | 1428 0 055[ énom] 471 541 792) 0

102
Esdee Possibilité Éouibs en ï pos < Total revenus Deep
Bossé clair 118] 0! 040! 6000! + 4 5 |
| Bossé foncé _zo2 a o40|  énaoa! 48293 067 o
Dibérou 23776 164] 0,55] 70000! 915 379829 293 129 246
Doussié rouge.  . _4807 0 070| 85000! 286029 234 o!
Ekop ngombé G.F. | 17435 2295) 055[ 55000] 527394 327 69 433473 |
Emien _{ 7 sosio| 108887 E ol ü
Eyong 41228 39 586 os5| 55000! 1247143524]  L197 489 007
Eraké / Limba [187838 14 260 o3o| 53000] 2986619 307] 1 180 735 588
Fromager / Ceiba 27914] 287993] 0 _ û
Lomba 127 404 86018) L [ 0 ù
Kossipo 2185 65 oo] 75000! 114 686 729 321 014 210
| Kotibé | E 4i8l 566 055] ?5000| 197 213 566 23 327 605 |
Mambodé 3817 5581 0.65| 65000! 1612444728] 235 809 377|
|Moabi 1078 _o 065] 100000! 70071535) | û
Movingui _HA4B] 7 35428 0,50[ 65000! 1443417176] 1151414 599
[Naga parallèle 664] 793] 055] s5am[ 2009
Niové 12946 3788 J EE ol
Onxabili K __7857 39 630 0.55] 55000! 237688437| 1 198 805 660]
Padouk blanc 7 506 193 0,50! 60000] 225 190 178 23 795 362
Padouk rouge 68 208 36 459 0,50! 60000! 2046250467] 1093735 336
Tali 20172] 174649 o32 387296030| 3353256017
Tiaroa 5667 2644 0.45 | 203 005 469 95 201 033
TOTAL POSSIBILITE 1008431| 1053456 17 251 306650| 12315 181093

COMPLEMENTAIRES TOP 50

Essence Possibilité | Bonus | Coufeom | | auibiié | Bone
Andoung rose L sl 5180 À — D !
Aningré R_ 2567 To 6so| 70000! 89836068| o!
Azobé 45666| 31768 0,55| 65000] 1632550 403| 1135 711 298
| Bongo H (Olon) TT 548l 4335 _ 0 û
| Dabéma En 10325] 239834 55000! 2127325050] 7 254975 861
Doussié blanc 1270] 1214 25000 | __ 66673 694 63 750 128
Ekba 5 328 0 55000] 100 677 549 ol
Ekop naga akolodo _| 225] 0 55000) 66626 961 0
Ekop ngombé mamelle 2401 2365 55000] 72640 838 71 548 154
| Faro J 3905 13063]. 55000| 118127 104 395 155 609
[roko | D 6177 12 893 0,50| 85000! 3237536600] 547971 638
Koto : 9 442 5250| o50[ 55000! 259 667402 158 118 591
Longhi 545 &47/  0,55| 75000] 22488855 34 948 978
Okan 17 400 33 139 0.55[ 70000! 6698890151] 1275 458 258
| Onzabili M D 1565 302] —
3254 0 oz | 8500] 19360738 0
po. _ [45e 9416 070! 75000] 241410 558 494 353 807 |
TOTAL ESSENCES COMPL. | 250565] 362832 8899081 961] 11 432 392 422
TOTAL GENERAL 1258006[ 1416287| [ 26 150388 612[ 23 747 575 515

Le toral des recetres pendant la première rotation en excluant le bonus est de 26 150 388

612 FCFA.

107
7.3: SYNTHESE ET CONCLUSION

En tenant compte uniquement de la production nette, le bilan de l'aménagement de ce
P

massif foresrier se présente comme suit dans le tableau 37:

Tableau 37 : Bilan de l'aménagement de l'UFA 09 022

Hors bonus

. ,

Ts = |
Bonus inclus |

| Recerres totales 26 150 388 612

49 897 962 127 |

Dépenses totales

45 889 954 441 |

| 26 313 767 535

Solde

-163 378923 |

| +4 008 007 685

Le bilan ainsi établi est positif lorsque l’on intègre le bonus. Il dégage pour la première

rotation un bénéfice global de 4 008 007 685 F.CFA soir 133 600 256 E.CFA par an.

104
REPUBLIQUE DU CAMEROUN REPLBLIC OF CAMEROON
Paix-Travail-Patrie Peace-Work-Fathertand

MINISTERE DES FORETS £ MINISTRY OF FORE
ET DE LA FAUNE : AND WILDLIFE

SECRETARIAT G ex À

TT Y

CR À j
: _'ACPS/MINS or sors

Ÿ

$ 5 Uhr 7000

ATTESTATION DE CONFORMITE
DU PLAN DE SONDAGE

Le Ministre des Forèts et de la Faune soussigné, atteste que le plan de sondage
de l'UFA 09-022 de la concession forestière n°1078 élaboré pour le compte de la
société GAU-SERVICES Sarl BP: 262 Kribi, par les Etablissements MEDINOF
agréés aux inventaires forestiers, et soumis à son appréciation est conforme à la
réglementation en vigueur.

Par ailleurs. conformément aux dispositions de l'arrêté 0222/A/MINEF du 25
mai 2001 fixant les procédures d'élaboration, d'approbation. de suivi er de mise en
œuvre des plans d'uménagement des forêts de production du domaine forestier
permanent. Madame la Gérante de la société GAU-SERVICES Sari devra prendre
auache avec la Direction des Forêts, après l'ouverture du deuxième layon de
comptage pour la vérification de la conformité des travaux de terrain.

En foi de gquor la présente Attestation de Conformité du Plan de sondage est
délivrée pour servir ef valoir ce quart

LE Elvis

REPUBLIQUE

DU CAMEROUS REPUBLIC OH CAMEROON

Pai il-Patrie Peace. Work ral
MINISIERE DES FORTIS MINISTRY OF FORESIRS
FI DE LA FAUNI \AD WI DUT

SLCRETARENT GENERAI

SECRF AI

DIRECTION DF

107 a

‘ RU) L à d
\ ACREMINEOR SG PE REELTS
1" <
Î

ATTESTATION DE CONFORMITE
DU RAPPORT D'INVENTAIRE
D'AMENAGEMENT

Le Ministre des l'arèis er de lo l'uune voussigné. atteste que le Rapport de
l'inventaire d'Aménagement réalisé par tes Ets MEDINOÏ dons PUFA UN 27
atrihuée à la sovièté forestière GAU-SERVICES <ixe BP: 262 Kris et soumis a
son appréciation, est conforme à la réglementation Jorestière en vigueur

En foi de quoi la présente artestation est délivrée pour servir ei valoir ve que

de droit. -

GOLLE NGOLLE Elis

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix — Travail — Patrie Peace — Work — Fatheriand
MINISTERE DES FORETS MINISTRY OF FORESTRY
ET DE LA FAUNE P, AND WILDLIFE
SECRETARIAT GENERAL SECRETARIAT GENERAL
DII RECTIO N DES FORET DE PARTMENT OF FOI R ESTRY

GO a d-
“08  Dceranrorrsc ol Yaoundé, le

&

€ 4 DEC 2?

ATTESTATION DE CONFORMITE
DE LA CARTE FORESTIERE

Le Ministre des Forêts et de la Faune
Soussigné,

Aiteste que la carte forestière de l'UFA G9 022 a été élaborée conformément à la
réglementation forestière en vigueur.

La Gérante de la société GAU-SERVICE SARL devra déposer auprès du Ministère
des Forêts et de la Faune, Direction des Forêts, une copie numérique de ladite carte
pour archivage.

En foi de quoi, la présente attestation est délivrée pour servir et valoir ce que de
droit /.

NGOLLE NGOLLE Elvis
REPLBLIQUE DE CAMEROUX REPUBLIC Of CAMEROON

Pose Froveut-Porre Puce Kork

(ZAR

VINISIERE DES FORETS WINISTRE O

FORESTR}
LI DELA FAUNE > AND HILDLITE
SECRETAREIT GENERAL SECRETARIAT GENERAL

DÉRECTION DES FORETS DEPART

D

À LL XL ;
PCTE MINI OP Se DE sf net ae Faune ke
\ É d

ATTESTATION DE CONFORMITE DES TRAVAUX
D'INVENTAIRE D'AMENAGEMENT

Le Mininire des Forêts et de la Faune sousigné, atteste que les Hravaux
l'imventuire d'aménagement réalisés par les Etablissements MEDINOF ous
agrément n°0940 ACAB-MINEF'DEF du 30 juieller 1999 duns l'UrA 0972
attribuée à la société GAU SERVICE BP :262 Kribi ont été réalisés
COMONRIÉM EN CUX FIOFINEOS CTI VIQueuT

En foi de quoi li présente Al

d'Iventaire d'Aménagement M Évrée jioitl

fon de Conforme des Travaux
FSaçuir el valoir ce que de droit

?.

\ ; .
| À

#7

purs

HMECLLE NGOLLE Elvis

